Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 1 of 31




                EXHIBIT A
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 2 of 31




 1040                  193 FEDERAL SUPPLEMENT, 3d SERIES


 tlement would not preclude the Zamora           and the fact that the current agreement
 plaintiffs from pursuing (potentially on be-    releases the section 351 claims being pur-
 half of a proposed class of drivers) the        sued by the Zamora plaintiffs (without
 claims based on this same alleged wrong-        releasing other claims based on the same
 doing that do not depend on a finding that      facts).
 Lyft drivers are ‘‘employees’’ rather than
                                                   IT IS SO ORDERED.
 ‘‘independent contractors.’’ In other words,
 notwithstanding this settlement, drivers

                                                             ,
 may still attempt to collect on the commis-
 sions that Lyft allegedly kept from the
 Prime Time premiums.
    [7] In sum, the relative weakness of
 the section 351 claims, the low value of
 those claims relative to the value of the
 reimbursement claims, and the fact that              UNITED STATES of America,
 drivers might still be able to pursue reim-                  Plaintiff,
 bursement of the Prime Time commissions
 under other legal theories, combine to lead                         v.
 to the conclusion that, even though counsel             Matthew MUMPHREY,
 for the Cotter plaintiffs ought to have iden-             et al., Defendants.
 tified and considered the Prime Time gra-
                                                       Case No. 14-cr-00643-EMC-1
 tuity claims before negotiating a settle-
 ment agreement, their failure to do so does           United States District Court,
 not render the current settlement unfair,                   N.D. California.
 unreasonable, or inadequate within the
 meaning of Rule 23(e)(2).                                   Signed 06/30/2016
                                                 Background: In a collection of cases, a
                       IV.                       group of African American criminal defen-
    [8] The new proposed settlement              dants being prosecuted for relatively low
 agreement fixes the monetary flaws the          level drug trafficking contended their ar-
 Court previously identified and enhances        rests and prosecution were based on ra-
 the nonmonetary benefits at least to some       cially selective actions taken by local and
 degree. Considering the risks the plaintiffs
                                                 federal law enforcement. Defendants
 would face in taking this case to trial,
                                                 moved to compel discovery.
 together with the value of all of the claims
 being released and the value of the pro-        Holdings: The District Court, Edward M.
 posed settlement (both monetary and non-        Chen, J., held that:
 monetary) to the class members, the Court       (1) as a matter of first impression, dis-
 concludes that the settlement, on the cur-          missal of criminal proceedings is a
 rent record, is ‘‘fair, reasonable, and ade-        proper remedy for selective enforce-
 quate’’ within the meaning of Rule 23(e)(2).        ment;
 See also Hanlon, 150 F.3d at 1026. Accord-
                                                 (2) evidence established discriminatory ef-
 ingly, the motion for preliminary approval
                                                     fect of city drug bust program, as re-
 is granted. Within 7 days of this order, the
 parties should submit a revised proposal            quired to establish entitlement to dis-
 for notifying the class members of the              covery;
 settlement. The revised notice should in-       (3) evidence gave rise to an inference of
 clude a description of the Zamora lawsuit,          discriminatory intent in conducting
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 3 of 31




                                    U.S. v. MUMPHREY                                      1041
                             Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

     program, as required to establish enti-       charged, and video of undercover drug buy
     tlement to discovery;                         showed informant declining to buy drugs
 (4) evidence did not give rise to an infer-       from an Asian woman and waiting to buy
     ence of discriminatory intent required        drugs from an African American woman.
     to warrant African American defen-            U.S. Const.Amend. 14.
     dants’ entitlement to discovery on            4. Criminal Law O37.10(1)
     claim of selective prosecution.
                                                        The kind of intent to be proved in a
 Motion granted in part and denied in part.        selective enforcement case is that the gov-
                                                   ernment undertook a particular course of
 1. Criminal Law O37.10(1)                         action at least in part ‘‘because of,’’ not
     Dismissal of criminal proceedings is a        merely ‘‘in spite of’’ its adverse effects
 proper remedy for selective enforcement.          upon an identifiable group.
 2. Criminal Law O627.8(3)                         5. Criminal Law O627.8(3)
      Statistical showing made by defen-                Evidence of city police department’s
 dants, that all 37 individuals targeted and       and individual officers’ knowledge of the
 arrested under city drug bust program             presence, behavior, and specific geographic
 were African American, established dis-           locations frequented by non-African Amer-
 criminatory effect, as required to establish      ican drug dealers, combined with the fail-
 African American defendants’ entitlement          ure to arrest any non-African American
 to discovery on claim of selective prosecu-       drug dealers as part of city drug bust
 tion based on race. U.S. Const.Amend. 14.         program, and race-based comments and
 3. Criminal Law O627.8(3)                         conduct by officers and informant gave
      Even if statistical showing alone was        rise to an inference of discriminatory in-
 not sufficient to show discriminatory ef-         tent, as required to establish African
 fect, credible evidence showed that similar-      American defendants’ entitlement to dis-
 ly situated defendants of other races could       covery on claim of selective prosecution
 have been prosecuted, but were not, as            based on race. U.S. Const.Amend. 14.
 required to establish African American de-        6. Criminal Law O627.8(3)
 fendants’ entitlement to discovery on claim            There was no evidence that federal
 of selective prosecution based on race;           prosecutors who made prosecutorial deci-
 100% of defendants charged with federal           sions were aware, either individually or
 crimes as result of city’s drug bust pro-         collectively, of similarly situated non-Afri-
 gram were African American, despite fact          can Americans that could have been pre-
 that charging data showed that 61.4% of
                                                   sented for prosecution pursuant to city’s
 those arrested and charged for drug-traf-
                                                   drug bust program, but were not, as would
 ficking crimes pursuant to the program
                                                   give rise to an inference of discriminatory
 were African American, and survey of
                                                   intent required to warrant African Ameri-
 drug users in the area showed 56% of the
                                                   can defendants’ entitlement to discovery
 drug transactions involved African Ameri-
                                                   on claim of selective prosecution based on
 can drug sellers, 20% involved Latino drug
                                                   race. U.S. Const.Amend. 14.
 sellers, and 16.8% involved white drug sell-
 ers, defendants identified approximately
 sixty specific instances in which non-Afri-
 can American drug dealers were arrested
 for committing drug-trafficking crimes in           Brian J. Stretch, Acting United States
 the same area but were not federally              Attorney, David R. Callaway, Lloyd Farn-
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 4 of 31




 1042                      193 FEDERAL SUPPLEMENT, 3d SERIES


 ham, Sarah K. Hawkins, J. Douglas Wil-                tive of racially selective enforcement by
 son, Assistant United States Attorney, San            the San Francisco Police Department
 Francisco, CA, for United States of Amer-             (‘‘SFPD’’) and other federal law enforce-
 ica.                                                  ment in connection with the conduct of
    Steven G. Kalar, Federal Public Defend-            OSS; that evidence is countered by a con-
 er, Galia Amram, Assistant Federal Public             spicuously meager rebuttal by the govern-
 Defender, Steven J. Koeninger, Daniel                 ment. Accordingly, the Court concludes
 Blank, Assistant Federal Public Defender,             Defendants have made sufficient showing
 Candis Mitchell, Assistant Federal Public             entitling them to discovery with respect to
 Defender, Ellen Leonida, Assistant Feder-             the claim of selective enforcement. Howev-
 al Public Defender, San Francisco, CA, for            er, the Court holds that, at least at this
 Defendants.                                           juncture, Defendants are not entitled to
                                                       discovery with respect to their claim of
 ORDER GRANTING IN PART AND                            selective prosecution. Defendants’ motion
    DENYING IN PART DEFEN-                             to compel discovery is thus GRANTED in
    DANTS’ MOTION TO COMPEL                            part and DENIED in part.
   EDWARD M. CHEN, United States
 District Judge                                                   I. BACKGROUND
    In this collection of cases, a group of               The above-referenced cases arise in the
 individuals, all of whom are African Ameri-           context of Operation Safe Schools (‘‘OSS’’).
 can and all who are being prosecuted for              OSS was a program jointly undertaken by
 relatively low level drug trafficking in the          the U.S. Attorney’s Office (‘‘USAO’’), the
 Tenderloin under a program entitled Oper-             Drug         Enforcement     Administration
 ation Safe Schools (‘‘OSS’’) (collectively,           (‘‘DEA’’), and the San Francisco Police
 ‘‘Defendants’’), contend their arrests and            Department (‘‘SFPD’’).1 See United States
 prosecution were based on racially selec-             v. Anthony, No. CR–15–0005 EMC (Dock-
 tive actions taken by local and federal law           et No. 11–2) (Phillips (FPD) Decl., Ex. C)
 enforcement. The issue currently before               (USAO press release, dated 12/9/2013)
 the Court is not whether racially selective           (USA Haag stating that she has ‘‘ ‘directed
 actions were in fact taken, but whether               my office to work with the DEA and the
 Defendants are entitled to discovery to               [SFPD] to aggressively prosecute drug
 substantiate their claims of selective en-            trafficking in areas around Tenderloin
 forcement and prosecution.                            schools’ ’’). The purpose of OSS ‘‘was to
    After reviewing extensive briefing, the            aggressively prosecute drug dealers
 Court concludes that the record presented             around schools and playgrounds in the
 by the parties in connection with this mo-            Tenderloin district.’’ Docket No. 51–5 (Ha-
 tion contains substantial evidence sugges-            sib (USAO) Decl. ¶ 3).

 1.     According to Defendants, at least 46 law        (Docket No. 11–1) (Sommerfeld (FPD) Decl.,
      enforcement officers were involved in OSS,        Att. A) (bar graph showing law enforcement
      34 being SFPD officers, 1 a Daly City officer,    officers involved and number of OSS cases
      10 DEA officers, and 1 a U.S. Marshal as-         each officer worked on); United States v. An-
      signed to the DEA. See Mot. at 10. Defendants     thony, No. CR–15–0005 EMC (Docket No. 42–
      also claim that at least some of the SFPD         1) (Nocetti (SFPD) Decl. ¶ 1) (testifying that
      officers were cross-designated as federal
                                                        he has been with the SFPD since 1991 and
      agents. See Mot. at 11. The government does
                                                        was assigned to serve as a Task Force Officer
      not contest these claims. See also United
      States v. Anthony, No. CR–15–0005 EMC             with DEA from 2000 until December 2013).
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 5 of 31




                                           U.S. v. MUMPHREY                                          1043
                                    Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

    Two ‘‘sweeps’’ were done pursuant to                  erning standard for Defendants’ selective
 OSS: one in late 2013 (August to Novem-                  prosecution claim. As for the selective en-
 ber) and a second in late 2014 (October to               forcement claim, the parties also agree
 December). See Defs.’ Ex. 3 (Cruz-Lauciri-               that Armstrong provides at least some
 ca (FPD) Decl., Att. A) (spreadsheet of                  general guidance, although Defendants as-
 OSS cases). For the first sweep, 20 ‘‘buy/               sert that Armstrong is not completely con-
 walk’’ operations were conducted. Four-                  trolling given that some of its analysis was
 teen out of the 20 individuals were prose-               specific to the role of a prosecutor which is
 cuted. See Docket No. 146–3 (Dorais                      distinct from the role of law enforcement.
 (DEA) Decl. ¶ 4). For the second sweep, 23               Given the significance of Armstrong, the
 operations were conducted, and all 23 indi-              Court provides a brief synopsis as to the
 viduals were prosecuted. See Docket No.                  holding therein.
 146–3 (Atakora (DEA) Decl. ¶ 1). Altogeth-                  In Armstrong, the defendants were in-
 er (i.e., for both sweeps), 37 individuals               dicted on drug and firearm offenses. They
 were prosecuted, more specifically, for vio-             alleged that they were selected for prose-
 lations of 21 U.S.C. §§ 841 and 860.2 All 37             cution because of their race (African
 individuals are African American.                        American) and thus moved for discovery
    Currently pending before the Court is a               or for dismissal of the indictment. See id.
 joint motion filed by 12 of the individuals              at 458–59, 116 S.Ct. 1480.
 who were targeted, arrested, and prosecut-                  In support of their motion, [the defen-
 ed pursuant to OSS. For convenience,                        dants] offered only an affidavit by a
 these individuals shall hereinafter be re-                  ‘‘Paralegal Specialist,’’ employed by the
 ferred to collectively as ‘‘Defendants.’’ De-               Office of the Federal Public Defender
 fendants seek leave to serve discovery re-                  representing one of the [defendants].
 lated to two different, but related theories:               The only allegation in the affidavit was
 (1) that law enforcement targeted persons                   that, in every one of the 24 § 841 or
 for arrest based on their race (i.e., selec-                § 846 [i.e., drug] cases closed by the
 tive enforcement) and (2) that the prosecu-                 office during 1991 [i.e., the year before
 tors prosecuted the persons based on their                  the defendants were indicted], the de-
 race (i.e., selective prosecution). As indicat-             fendant was black. Accompanying the
 ed by the above, the Court hereby                           affidavit was a ‘‘study’’ listing the 24
 GRANTS in part and DENIES in part                           defendants, their race, whether they
 Defendants’ motion to compel.                               were prosecuted for dealing cocaine as
                                                             well as crack, and the status of each
                  II. ARMSTRONG                              case.
   The parties agree that United States v.                Id. at 459, 116 S.Ct. 1480.
 Armstrong, 517 U.S. 456, 116 S.Ct. 1480,                    The district court ordered the govern-
 134 L.Ed.2d 687 (1996), provides the gov-                ment to provide discovery. Subsequently,

 2.      See 21 U.S.C. § 841(a)(1) (providing that ‘‘it      real property comprising a public or private
      shall be unlawful for any person knowingly or          elementary, vocational, or secondary school
      intentionally—(1) to manufacture, distribute,          or a public or private college, junior college,
      or dispense, or possess with intent to manu-           or university, or a playground, or housing
      facture, distribute, or dispense, a controlled         facility owned by a public housing authority,
      substance’’); id. § 860(a) (providing that             or within 100 feet of a public or private youth
      ‘‘[a]ny person who violates [§ 841(a)(1)] by           center, public swimming pool, or video ar-
      distributing, possessing with intent to distrib-       cade facility, isTTTsubject to [certain en-
      ute, or manufacturing a controlled substance           hanced punishment]’’).
      in or on, or within one thousand feet of, the
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 6 of 31




 1044                      193 FEDERAL SUPPLEMENT, 3d SERIES


 the government moved for reconsideration                The specific issue as presented to the
 of the discovery order and submitted evi-            Supreme Court was what showing was
 dence for the court’s consideration, includ-         necessary ‘‘for a defendant to be entitled
 ing (1) affidavits from the federal and local        to discovery on a claim that the prosecut-
 agents participating in the case, which              ing attorney singled him out for prosecu-
 stated that ‘‘race played no role in their           tion on the basis of his race.’’ Id. at 458,
 investigation’’; (2) an affidavit from an            116 S.Ct. 1480 (emphasis added). However,
 AUSA who stated that the decision to                 before addressing this issue, the Supreme
 prosecute met the general criteria for               Court addressed the requirements for a
 prosecution because, of, e.g., the amount of         selective prosecution claim. The Court ex-
 cocaine base involved, the criminal histo-           plained first that there is a presumption
 ries of the defendants, the strength of the          that the prosecuting attorney has properly
 evidence, etc.; and (3) sections of a DEA            discharged his or her official duties and
 report which concluded that ‘‘ ‘large-scale,         not violated equal protection. This pre-
 interstate tracking networks controlled by           sumption arises from the broad discretion
 Jamaicans, Haitians, and Black street                a prosecutor is given in enforcing the crim-
 gangs dominate the manufacture and dis-              inal laws. See id. at 464–65, 116 S.Ct. 1480
 tribution of crack.’ ’’ Id. at 460, 116 S.Ct.        (noting, e.g., that, ‘‘[i]n the ordinary case,
 1480.                                                ‘so long as the prosecutor has probable
                                                      cause to believe that the accused commit-
     In turn, the defendants provided addi-           ted an offense defined by statute, the deci-
 tional information to the district court, in-        sion whether or not to prosecute, and what
 cluding (1) an affidavit from one of defense         charge to file or bring before a grand jury,
 counsel, stating that ‘‘an intake coordinator        generally rests entirely in his discretion’ ’’).
 at a drug treatment center had told her              ‘‘[T]o dispel that presumptionTTT, a crimi-
 that there are ‘an equal number of Cauca-            nal defendant must present ‘clear evidence
 sian users and dealers to minority users             to the contrary.’ ’’ Id. at 465, 116 S.Ct.
 and dealers’ ’’; (2) an affidavit from anoth-        1480. More specifically, the defendant
 er criminal defense attorney, stating that           must present clear evidence of discrimina-
 ‘‘in his experience many nonblacks are               tory effect and discriminatory purpose. See
 prosecuted in state court for crack of-              id.
 fenses’’; and (3) a newspaper article ‘‘re-
                                                         ‘‘Having reviewed the requirements to
 porting that federal ‘crack criminalsTTTare
                                                      prove a selective-prosecution claim, [the
 being punished far more severely than if
                                                      Court] turn[ed] to the showing necessary
 they had been caught with powder cocaine,            to obtain discovery in support of such a
 and almost every single one of them is               claim.’’ Id. at 468, 116 S.Ct. 1480. Accord-
 black.’ ’’ Id. at 460–61, 116 S.Ct. 1480.            ing to the Court, ‘‘[t]he justifications for a
   The district court denied the govern-              rigorous standard for the elements of a
 ment’s motion for reconsideration and                selective prosecution claimTTTrequire a
 then, when the government stated it would            correspondingly rigorous standard for dis-
 not comply with the discovery order, dis-            covery in aid of such a claim,’’ especially as
 missed the case.3 See id. at 461, 116 S.Ct.          discovery ‘‘will divert prosecutors’ re-
 1480.                                                sources’’ and ‘‘may disclose the Govern-

 3.     In a footnote, the Supreme Court noted that     a defendant has been the victim of prosecu-
      it had ‘‘never determined whether dismissal       tion on the basis of his race.’’ Armstrong, 517
      of the indictment, or some other sanction, is     U.S. at 461 n. 2, 116 S.Ct. 1480.
      the proper remedy if a court determines that
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 7 of 31




                                            U.S. v. MUMPHREY                                            1045
                                     Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

 ment’s prosecutorial strategy.’’ Id. It dis-              cited for the appellate court’s assumption
 tilled the showing required for discovery                 but also that assumption ‘‘seems contra-
 as follows: there must be ‘‘ ‘some evidence               dicted by the most recent statistics of the
 tending to show the existence of the essen-               United States Sentencing Commission,’’
 tial elements of the [selective prosecution]              which showed, e.g., that ‘‘[m]ore than 90%
 defense,’ discriminatory effect and discrim-              of the persons sentenced in 1994 for crack
 inatory intent.’’ Id. (emphasis added).                   cocaine trafficking were black, 93.4% of
    For purposes of the case at hand, the                  convicted LSD dealers were white, and
 Supreme Court only had to consider ‘‘what                 91% of those convicted for pornography or
 evidence constitutes ‘some evidence tend-                 prostitution were white.’’ Id.4
 ing to show the existence’ of the discrimi-
                                                              In response to the concern that the simi-
 natory effect element.’’ Id. at 469, 116
                                                           larly situated requirement would pose an
 S.Ct. 1480. ‘‘The Court of Appeals [had]
                                                           evidentiary obstacle to a defendant, the
 held that a defendant may establish a col-
                                                           Supreme Court stated as follows:
 orable basis for discriminatory effect with-
 out evidence that the Government has                           In the present case, if the claim of selec-
 failed to prosecute others who are similar-                    tive prosecution were well founded, it
 ly situated to the defendant.’’ Id. The Su-                    should not have been an insuperable
 preme Court concluded that the appellate                       task to prove that persons of other races
 court was ‘‘mistaken in this view.’’ Id. It                    were being treated differently than re-
 held that there must be ‘‘some evidence                        spondents. For example, respondents
 that similarly situated defendants of other                    could have investigated whether similar-
 races could have been prosecuted, but                          ly situated persons of other races were
 were not,’’ i.e., ‘‘some evidence of differen-                 prosecuted by the State of California
 tial treatment of similarly situated mem-                      and were known to federal law enforce-
 bers of other races or protected classes.’’                    ment officers, but were not prosecuted
 Id at 469–70, 116 S.Ct. 1480.                                  in federal court.
     The Supreme Court indicated that a
                                                           Id. at 470, 116 S.Ct. 1480.5
 similarly situated requirement was neces-
 sary in part because one could not assume,                   Ultimately, the Supreme Court held
 as the appellate court did below, that                    that, in the case under consideration, the
 ‘‘ ‘people of all races commit all types of               defendants had not satisfied the require-
 crimes’’—i.e., as opposed to ‘‘the premise                ment of ‘‘some evidence’’ of discriminatory
 that any type of crime is the exclusive                   effect. Defendants’ ‘‘study’’ (i.e., that, in
 province of any particular racial or ethnic               every one of the 24 § 841 or § 846 cases
 group.’ ’’ Id. (emphasis added). The Court                closed by the FPD during 1991, the defen-
 noted that not only was there no authority                dant was black)

 4.     The Court did not address the question-            5.     Even though the Supreme Court made ref-
      begging nature of these statistics; it is possible        erence to whether federal law enforcement
      that these statistics on conviction and sen-              knew of similarly situated persons being pros-
      tencing themselves reflect bias patterns of en-           ecuted in state court, that would seem to be
      forcement and prosecution, not simply the                 more an issue with respect to discriminatory
      pattern of actual law violations. See, e.g., Son-         intent rather than discriminatory effect. Cf.
      ja B. Starr & M. Marit Rehavi, Mandatory                  United States v. Tuitt, 68 F.Supp.2d 4, 10
      Sentencing & Racial Disparity: Assessing the              (D.Mass.1999) (noting that ‘‘the Supreme
      Role of Prosecutors and the Effects of Booker,            Court’s actual analysis of the evidence offered
                                                                in ArmstrongTTTin some ways appears to con-
      123 Yale L.J. 2 (2013).
                                                                flate the elements of effect and intent’’).
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 8 of 31




 1046                       193 FEDERAL SUPPLEMENT, 3d SERIES


    failed to identify individuals who were                death-eligible offense more than twice as
    not black and could have been prosecut-                often as it charges white’’ and that the
    ed for the offenses for which responds                 United States enters into plea bargains
    were charged, but were not so prosecut-                more frequently with whites than it does
    edTTTTThe newspaper article, which dis-                with blacks. Even assuming that the
    cussed the discriminatory effect of the                Armstrong requirement can be satisfied
    federal drug sentencing laws, was not                  by a nationwide showing (as opposed to
    relevant to an allegation of discrimina-               a showing regarding the record of the
    tion in decisions to prosecute. [The] affi-            decisionmakers in respondent’s case),
    davits, which recounted one attorney’s                 raw statistics regarding overall charges
    conversation with a drug treatment cen-                say nothing about charges brought
    ter employee and the experience of an-                 against similarly situated defen-
    other attorney defending drug prosecu-                 dantsTTTT
    tions in state court, recounted hearsay
                                                         Id. at 863–64, 122 S.Ct. 2389 (emphasis
    and reported personal conclusions based
                                                         added).6
    on anecdotal evidence.
                                                            In the instant case, both parties agree
 Id.
                                                         that Armstrong provides the general
    After Armstrong, the Supreme Court
                                                         framework for both selective prosecution
 issued another opinion on selective prose-
                                                         and selective enforcement claims—i.e.,
 cution. See United States v. Bass, 536 U.S.
                                                         there must be both a discriminatory effect
 862, 122 S.Ct. 2389, 153 L.Ed.2d 769 (2002)
                                                         and a discriminatory purpose. See, e.g.,
 (per curiam). The opinion—very brief—
                                                         United States v. Barlow, 310 F.3d 1007,
 addressed a contention made by a defen-
                                                         1010 (7th Cir.2002) (noting that defendant
 dant that the government had decided to
 seek the death penalty against him be-                  was ‘‘complain[ing] not of selective prose-
 cause of his race. The defendant sought                 cution, but of racial profiling [by the
 dismissal based on this claim or, in the                DEA], a selective law enforcement tactic[,]
 alternative, discovery about the govern-                [b]ut the same analysis governs both types
 ment’s capital charging practices. See id.              of claims: a defendant seeking discovery
 at 862–63, 122 S.Ct. 2389. The Supreme                  on a selective enforcement claim must
 Court concluded that the defendant had                  meet the same ‘ordinary equal protection
 failed to ‘‘make a ‘credible showing’ that              standards’ that Armstrong outlines for se-
 ‘similarly situated individuals of a different          lective prosecution claims’’). Defendants,
 race were not [charged],’ ’’ as required to             argue, however, that the specific discrimi-
 demonstrate discriminatory effect. Id. at               natory effect analysis in Armstrong ap-
 863, 122 S.Ct. 2389.                                    plies only to selective prosecution claims,
    The Sixth Circuit concluded that respon-             and not selective enforcement claims, be-
    dent had made such a showing based on                cause the analysis was targeted to the
    nationwide statistics demonstrating that             special role that a prosecutor has. Defen-
    ‘‘the United States charges blacks with a            dants point out that, in United States v.

 6.     Although the Armstrong and Bass Courts            they will often overlap to some extent’’); cf.
      focused on similarly situated as part of the        Pac. Shores Props., LLC v. City of Newport
      discriminatory effect analysis, evidence of dif-    Beach, 730 F.3d 1142, 1158 (9th Cir.2013)
      ferential treatment is also probative of dis-       (indicating that, in a civil case where discrim-
      criminatory intent. See United States v. Smith,     ination is alleged, preferential treatment of a
      231 F.3d 800, 809 (11th Cir.2000) (‘‘recog-         similarly situated person can be evidence of
      niz[ing] that the nature of the two prongs of a     discriminatory intent).
      selective prosecution showing are such that
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 9 of 31




                                     U.S. v. MUMPHREY                                      1047
                              Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

 Davis, 793 F.3d 712 (7th Cir.2015) (en             ‘‘that simple’’ because Armstrong was a
 banc), the Seventh Circuit, sitting en banc,       pure selective prosecution case. Id. at 720.
 acknowledged the distinction between se-              The Supreme Court [noted] that federal
 lective enforcement and selective prosecu-            prosecutors deserve a strong presump-
 tion and found the rationale of Armstrong             tion of honest and constitutional behav-
 does not apply with full force where prose-           ior, which cannot be overcome simply by
 cutorial discretion is not involved.                  a racial disproportion in the outcome, for
    In Davis, there were seven African                 disparate impact differs from discrimi-
 American defendants who were charged                  natory intent. The Justices also noted
 ‘‘with several federal offenses arising from          that there are good reasons why the
 a plan to rob a stash house, where the                Judicial Branch should not attempt to
 defendants believed they would find drugs             supervise how the Executive Branch ex-
 and money.’’ Davis, 793 F.3d at 714. The              ercises prosecutorial discretion. In order
 defendants argued that ‘‘the prosecutor,              to give a measure of protection (and
 the FBI, and the ATF engaged in racial                confidentiality)    to    the   Executive
 discrimination’’ by proceeding against                Branch’s deliberative processes, which
 them. Id. In support of their claim of                are covered by strong privileges, the
 discrimination, the defendants informed               Court in Armstrong insisted that the
 the district court that, ‘‘since 2006[,] the          defendant produce evidence that persons
 United States Attorney for the Northern               of a different race, but otherwise compa-
 District of Illinois has prosecuted 20 stash-         rable in criminal behavior, were present-
 house stings, and that of the defendants in           ed to the United States Attorney for
 these cases 75 were black and 19 white.’’             prosecution, but that prosecution was
 Id. at 715 (adding that ‘‘13 of the 19 white          declined.
 defendants were Hispanic’’). The district          Id.
 court permitted discovery because ‘‘ ‘the
                                                      The Seventh Circuit then noted that the
 overwhelming majority of the defendants
                                                    case before it was not really a selective
 named [were] individuals of color.’’ Id. at
                                                    prosecution case but rather a selective en-
 719.
                                                    forcement case—‘‘the defendant’s principal
   The Seventh Circuit disagreed with the           targets are the ATF and the FBI.’’ Id. But
 district court, stating that its decision was        [a]gents of the ATF and FBI are not
   inconsistent with Armstrong. The record            protected by a powerful privilege or cov-
   in Armstrong showed that every defen-              ered by a presumption of constitutional
   dant in every crack-cocaine prosecution            behavior. Unlike prosecutors, agents
   filed by a particular United States At-            regularly testify in criminal cases, and
   torney’s office and assigned to the public         their credibility may be relentlessly at-
   defender was black. If, as the Supreme             tacked by defense counsel. They also
   Court held, that evidence did not justify          may have to testify in pretrial proceed-
   discovery into the way the prosecutor              ings, such as hearings on motions to
   selected cases, then proof that in the             suppress evidence, and again their hon-
   Northern District of Illinois three-quar-          esty is open to challenge. Statements
   ters of the defendants in stash-house              that agents make in affidavits for search
   cases have been black does not suffice.            or arrest warrants may be contested,
 Id. at 719–20.                                       and the court may need their testimony
   But the Seventh Circuit then went on to            to decide whether if shorn of untruthful
 note that the matter before it was not               statements the affidavits would have es-
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 10 of 31




 1048                      193 FEDERAL SUPPLEMENT, 3d SERIES


    tablished probable cause. Before holding           ett, concluded that, based on a compari-
    hearings (or civil trials) district judges         son of the charging data to the OSS
    regularly, and properly, allow discovery           results (where all persons charged were
    into nonprivileged aspects of what                 African American), there was a Z score
    agents have said or done. In sum, the              of 4.75. A Z score of 4.75 is highly signif-
    sort of considerations that led to the             icant. See Amram (FPD) Reply Decl.,
    outcome in Armstrong do not apply to a             Att. A (Supp. Beckett Rpt. at Ex. 05248-
    contention that agents of the FBI or
                                                       49). As Defendants explain, and the gov-
    ATF engaged in racial discrimination
                                                       ernment does not dispute, a Z score is
    when selecting targets for sting opera-
                                                       used to measure the statistical signifi-
    tions, or when deciding which suspects
                                                       cance of an observed difference. ‘‘Z
    to refer for prosecution.
                                                       scores with an absolute value of 2 or
 Id. at 720–21. But see United States v.
                                                       more are considered statistically signifi-
 Alcaraz–Arellano, 441 F.3d 1252, 1264
                                                       cant, meaning that the observed differ-
 (10th Cir.2006) (stating that ‘‘[s]imilar cau-
                                                       ence is very unlikely to be the result of
 tion is required in reviewing a claim of
 selective law enforcement’’).                         chance.’’ Mot. at 14 n.24.
    Although the Court agrees with the rea-           1 A survey administered to active drug
 soning in Davis, it need not resolve this              users accessing services at the Tender-
 issue whether Armstrong applies with full              loin Needle Exchange site of the San
 force to claims of selective enforcement.              Francisco AIDS Foundation’s Needle
 The Court finds that, even assuming it                 Exchange Program. The survey com-
 does, Defendants have satisfied Armstrong              menced in August 2015, see Defs.’ Ex.
 in respect to their claim of selective en-             41 (2d Phillips Decl., Ex. M) (Beckett
 forcement.                                             Expert Report at 5), and was conducted
                                                        on seven consecutive weeks.7 See Mot.
        III. RECORD EVIDENCE
                                                        at 14. ‘‘In the survey, respondents were
   Both parties have provided evidence in
                                                        asked to recall up to six recent drug
 conjunction with the pending motion. The
                                                        transactions that took place in the Ten-
 primary evidence is briefly outlined below.
                                                        derloin neighborhood and to identify the
 A. Defendants’ Evidence                                race/ethnicity of the person from whom
 1 The fact that all 37 OSS defendants are              they obtained the drugs.’’ Mot. at 14.
   African American.                                    The data from the survey reflected as
                                                        follows: 56% of the Tenderloin drug
 1 Charging data (between January 1, 2013,
   and February 28, 2015) from the San                  transactions involved African American
   Francisco Superior Court, more specifi-              drug sellers; 20% involved Latino drug
   cally, with respect to drug-trafficking              sellers; and 16.8% involved white drug
   crimes in the Tenderloin. See Mot. at 20.            sellers. See Mot. at 14. Similar to above
   The data reflected that 61.4% of those               Defendants’ expert, Dr. Beckett, con-
   arrested and charged were African                    cluded that, based on a comparison of
   American, 24.7% were Latino, and 10.7%               the survey results to the OSS results,
   were white. See Mot. at 21; see also 2d              there was a Z score of 5.23. See Amram
   Phillips (FPD) Decl., Ex. M (Beckett                 (FPD) Reply Decl., Att. A (Supp. Beck-
   Rpt. at 7). Defendants’ expert, Dr. Beck-            ett Rpt. at Ex. 05248-49).

 7.     The government attempts to equate the sur-     but that is not a fair criticism given the way
      vey with anecdotal evidence, see Opp’n at 21,    that the survey was designed and conducted.
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 11 of 31




                                     U.S. v. MUMPHREY                                      1049
                              Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

 1 Declarations from six persons who work           1 Evidence related to approximately sixty
   in the Tenderloin. See Defs.’ Ex. 25               non-African American drug dealers who
   (Martinez Decl.); Defs.’ Ex. 26 (Sandoval          Defendants claim are similarly situated
   Decl.); Defs.’ Ex. 27 (Brown Decl.);               to Defendants. See Mot. at 24 et seq.
   Defs.’ Ex. 28 (Allen Decl.); Defs.’ Ex. 32         (identifying approximately forty such
   (Harkin Decl.); Defs.’ Ex. 36 (Leslie              drug dealers); Reply at 14 et seq. (add-
   Decl.). The declarations generally indi-           ing more comparators). Like Defen-
   cate that there is a significant presence          dants, these sixty or so persons were
   of non-African American drug dealers in            arrested for committing drug-trafficking
   the Tenderloin, particularly in certain            crimes in the Tenderloin within the OSS
   locations within the Tenderloin. See, e.g.,        timeframe but, unlike Defendants, were
   Defs.’ Ex. 32 (Harkin Decl. ¶ 6) (Pro-             not federally charged under OSS. Some
   gram Manager for GLIDE Health Ser-                 of the OSS officers were involved with
   vices HIV and Hepatitis C programs,                the arrests of some of these individuals.
   stating that ‘‘I have found that drug              See Reply at 37-38. See, e.g., Koeninger
   dealers of the same ethnic group tend to           (FPD) Decl., Att. A at Ex. 226-3) (SFPD
   work the same areas of the Tenderloin[;]           incident report for Doe 6) (reflecting
   [f]or example, most recently, Leaven-              that the following OSS officers were in-
   worth has Honduran and Mexican drug                volved in the arrest of Doe 6: Officers
   dealers, Golden Gate Avenue has Whites             MacDonald (involved in 21 OSS cases),
   and African Americans above Jones
                                                      Lee (involved in 21 OSS cases), Daggs
   Street and just African Americans at
                                                      (involved in 23 OSS cases), Solorzano
   Jones Street and below, and Hyde
                                                      (involved in 13 OSS cases), Payne (in-
   Street has Mexicans regularly dealing
                                                      volved in 9 OSS cases), and Hagan (in-
   drugs there’’).
                                                      volved in 11 OSS cases)).
 1 SFPD incident reports, some of which
                                                    1 Video from one of the OSS cases (United
    indicate SFPD ‘‘awareness of the pres-
                                                      States v. McNeal, No. CR–15–0028
    ence, behavior, and specific geographic
                                                      EMC) showing that one officer says,
    locations frequented by Hispanic/Latino
                                                      ‘‘Fucking BMs’’ (i.e., black males) and
    dealers’’ in the Tenderloin. Mot. at 22
                                                      another officer says, ‘‘Shh, hey, I’m roll-
    (giving six incident reports as exam-
                                                      ing.’’ See Defs.’ Ex. 5 (1st Phillips (FPD)
    ples). See, e.g., Koeninger (FPD) Decl.,
                                                      Decl. ¶¶ 3, 5). The officer who made the
    Att. D at Ex. 00773 (SFPD incident
                                                      first statement was involved in a total of
    report, dated April 2013 and authored
    by Officer G. Darcy) (stating that ‘‘I            18 OSS cases; the officer who made the
    have participated in hundreds of buys             second statement was involved in a total
    busts and surveillance in this area’’ and         of 11 OSS cases.
    that ‘‘I know that many of the drug             1 Video from one of the OSS cases (now
    dealers in the Hyde Street area are of            resolved) (United States v. Roberts, No.
    Honduran descent’’); Koeninger (FPD)              CR–13–0760 CRB) where the undercov-
    Decl., Att. D at Ex. 00736 (SFPD inci-            er informant declines to buy drugs from
    dent report, dated April 2015 and au-             an Asian woman and waits to buy drugs
    thored by Officer D. Casey) (stating              from the defendant, an African Ameri-
    that, ‘‘[b]ased off prior arrests and con-        can woman. See Mot. at 60-61; see also
    tacts, I know that the corner of Eddy             United States v. Anthony, No. CR–15–
    Street and Hyde Street is primarily con-          0005 EMC (Docket No. 11–2) (Phillips
    trolled by Honduran national drug deal-           (FPD) Decl., Ex. G) (video in Roberts
    ers’’).                                           case).
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 12 of 31




 1050                   193 FEDERAL SUPPLEMENT, 3d SERIES


 1 The USAO’s knowledge of problems with             e.g., Defs.’ Ex. 35 (Wallace Decl.).
   racism within the SFPD, at least prior to         Some of these interactions, while nega-
   the second sweep in late 2014 (October            tive, do not clearly involve race.
   to December). Defendants point to the            2 According to some of the defendants,
   fact that, in early 2014, the USAO indict-        some of the OSS officers (e.g.,
   ed three SFPD officers for, inter alia,           Shaughn Ryan, Darren Nocetti, An-
   civil rights violations and, prior to trial in    thony Assaretto, D. Goff, and A. Scafa-
   November 2014, racist texts were dis-             ni) have expressly made racist state-
   closed. (However, none of the officers            ments or engaged in racist conduct.
   appears to have been involved with                See, e.g., Defs.’ Ex. 7 (Nash Decl. ¶ 5)
   OSS.)                                             (‘‘On other occasions, Officer Ryan has
 1 Declarations from approximately 20-25             referred to African-American females
    OSS defendants (some of the defendants           as ‘bitches’ and has made comments
    are moving parties, some are not) who            that women who are confidential infor-
    describe how SFPD officers have treat-           mants for him are ‘bitches that work
    ed African Americans, including but not          for me.’ ’’); Defs. Ex. 9 (McNeal Decl.
                                                     ¶ 5) (‘‘Officer Ryan said a comment to
    limited to how they have paid more
                                                     me like, ‘I just got married and you
    attention to African Americans than to
                                                     better be gladTTTor I’ll take some
    persons of other races.
                                                     black pussy.’’’); Defs.’ Ex. 21 (Reddic
   2 Some of the OSS defendants talk                 Decl. ¶ 4) (‘‘On other occasions, Officer
      about negative interactions with offi-         Ryan has referred to me as a ‘bitch’ or
      cers who were specifically involved            ‘little black girl.’’’); Defs.’ Ex. 37
      with OSS—e.g., (1) Shaughn Ryan (2             (Mackey Decl. ¶ 3) (‘‘Shortly before my
      OSS cases), see, e.g., Defs.’ Ex. 7            arrest in December, an SFPD officer I
      (Nash Decl.); Defs.’ Ex. 9 (McNeal             know as Darren yelled that I ‘better
      Decl.); Defs.’ Ex. 10 (Jones Decl.);           get [my] black ass off the block.’’’);
      Defs.’ Ex. 14 (Rouse Decl.); Defs.’ Ex.        Defs.’ Ex. 34 (Jackson Decl. ¶ 2) (‘‘On
      18 (Williams Decl.); Defs.’ Ex. 19             one occasion, I heard Officer Assaretto
      (Reed Decl.); Defs.’ Ex. 20 (Adams             call an Africa[n]-American man ‘nig-
      Decl.); Defs.’ Ex. 21 (Reddic Decl.);          ger.’ ’’); Defs.’ Ex. 35 (Wallace Decl.
      Defs.’ Ex. 24 (Jules Decl.); Defs.’ Ex.        ¶ 7) (‘‘In 2014, I witnessed Officers
      29 (Johnson Decl.); Defs.’ Ex. 30              Goff, Scafani and another [SFPD] Offi-
      (Cross Decl.); Defs.’ Ex. 35 (Wallace          cer harass a small group of African-
      Decl.); (2) Darren Nocetti (29 OSS             American teenagers. One of the offi-
      cases), see, e.g., Defs.’ Ex. 8 (Mathews       cers told the group, ‘Hands up, don’t
      Decl.); Defs.’ Ex. 37 (Mackey Decl.);          shoot.’ The comment seemed to be in-
      (3) Ryan Crosby (11 OSS cases), see,           tended to make fun of the Black Lives
      e.g., Defs.’ Ex. 12 (Anthony Decl.);           Matter movement.’’).
      Defs.’ Ex. 16 (White Decl.); (4) D. Goff      2 According to some of the female OSS
      (6 OSS cases), see, e.g., Defs.’ Ex. 19        defendants, some of the OSS officers
      (Reed Decl.); Defs.’ Ex. 34 (Jackson           have engaged in sexually inappropriate
      Decl.); Defs.’ Ex. 35 (Wallace Decl.);         behavior with them. See Mot. at 63-67
      (5) Anthony Assaretto (8 OSS cases),           (identifying Shaughn Ryan as a partic-
      see, e.g., Defs.’ Ex. 34 (Jackson Decl.        ular problem but also pointing to D.
      ¶ 2); (6) Micah Hope (6 OSS cases),            Goff and Ryan Crosby). While the inci-
      see, e.g., Defs.’ Ex. 20 (Adams Decl.);        dents are clearly gender based, they
      and (7) A. Scafani (14 OSS cases), see,        are not always clearly race based.
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 13 of 31




                                         U.S. v. MUMPHREY                                       1051
                                  Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

 B. Government’s Evidence                                  e.g., other DEA officers or SFPD offi-
   In its opposition, the government pro-                  cers. Fourteen out of the 20 persons
 vided declarations from several USAO                      were arrested and indicted. The remain-
 attorneys and two DEA agents (both                        ing 6 were not prosecuted because she
 supervisors). In these declarations, the                  and the supervising ASUA (see below)
 attorneys and supervisors deny they                       concluded that the evidence was not suf-
 considered race or directed anyone to                     ficient for prosecution—i.e., the evidence
 consider race in their management of                      was not strong enough. See Pl.’s Ex. 3
 the OSS. Below is a summary of the                        (Dorais (DEA) Decl. ¶ 4). Ms. Dorais
 evidence the government submitted in                      does not explain why the evidence was
 support of its position. The declarations                 not strong enough. In its brief, however,
 submitted by the government have been                     the government indicates that the evi-
 categorized by sweep.                                     dence was not strong enough because
   For the first OSS sweep:                                ‘‘the videotape did not show the drug
                                                           deal with sufficient clarity.’’ Opp’n at 17
 1 Katie Dorais, Special Agent of the DEA.
                                                           n.10; see also Pl.’s Ex. 2 (Supp. Hasib
   See Pl.’s Ex. 3 (Dorais (DEA) Decl.). Ms.
                                                           (USAO) Decl. ¶ 4). The Court does not
   Dorais worked on the first sweep only.
                                                           have any information about the race of
   Her supervisor in the DEA assigned her
                                                           the 6 persons who were not prosecuted.
   as the lead investigator for OSS. Accord-
   ing to Ms. Dorais, the investigation ‘‘fo-           1 Waqar Hasib, AUSA in the USAO.
   cused on repeat offenders and/or known                 There are technically two declarations
   drug traffickers who were selling drugs                from Mr. Hasib, one being submitted
   near schools in the Tenderloin.’’ Pl.’s Ex.            as a part of this motion and one that
   3 (Dorais (DEA) Decl. ¶ 2). Also accord-               was submitted earlier in the proceed-
   ing to Ms. Dorais, race was not a consid-              ings in conjunction with a different mo-
   eration: ‘‘At no time did I consider race              tion. See Pl.’s Ex. 1 (Hasib (USAO)
   during either phase of [OSS]. In addi-                 Decl.); Pl.’s Ex. 2 (Supp. Hasib (USAO)
   tion, I was not instructed by an [AUSA]                Decl.). OSS was Mr. Hasib’s idea. See
   to consider race during the investigation              Pl.’s Ex. 1 (Hasib (USAO) ¶ 3). Accord-
   [and] I did not direct any law enforce-                ing to Mr. Hasib, the purpose of OSS
   ment officer to take race into consider-               ‘‘was to aggressively prosecute drug
   ation.’’ Pl.’s Ex. 3 (Dorais (DEA) Decl.               dealers around schools and playgrounds
   ¶ 3). ‘‘Between August of 2013 and De-                 in the Tenderloin district.’’ Pl.’s Ex. 1
   cember of 2013 [the investigatory] team                (Hasib (USAO) Decl. ¶ 3). It appears
   conducted twenty buy/walk Operations.’’                that Ms. Hasib was the attorney who
   Pl.’s Ex. 3 (Dorais (DEA) Decl. ¶ 4). Ms.              primarily authorized prosecutions in
   Dorais does not explain whether she di-                the first sweep cases.8 See Pl.’s Ex. 1
   rectly supervised each team member in                  (Hasib (USAO) Decl. ¶ 4). (The govern-
   the field when the arrests were made or                ment did not submit any declarations
   whether she delegated the arrest deci-                 from the line AUSAs who recom-
   sion to other law enforcement officers,                mended prosecution to Mr. Hasib.) Mr.

 8.     Another AUSA, Matthew McCarthy, seems              tion. See Pl.’s Ex. 2 (McCarthy (USAO) Decl.
      to have authorized prosecution on a handful          ¶ 3) (‘‘AUSA Hasib’s prosecution memoranda
      of OSS cases. See Pl.’s Ex. 2 (McCarthy              did not mention the race of the proposed
      (USAO) Decl. ¶ 2). Like Mr. Hasib, Mr.               defendants, and I did not review video or
      McCarthy states that race was not a consider-        photographs of those defendants.’’).
      ation in his decision to commence prosecu-
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 14 of 31




 1052                  193 FEDERAL SUPPLEMENT, 3d SERIES


    Hasib authorized the prosecutions               not explain whether he directly super-
    based on the sufficiency of the evidence        vised each team member in the field
    (each case included a videotaped drug           when the arrests were made or whether
    deal) and did not consider race. See            he delegated the arrest decision to oth-
    Pl.’s Ex. 2 (Supp. Hasib (USAO) Decl.           er law enforcement officers, e.g., other
    ¶ 2). ‘‘Indeed, in the large majority of        DEA officers or SFPD officers.
    these cases, [he] was entirely unaware        1 Sarah Hawkins, AUSA in the USAO.
    of any particular individual’s race when        There are technically two declarations
    [he] authorized presentation to the             from Ms. Hawkins, one being submitted
    grand jury.’’ Pl.’s Ex. 1 (Hasib (USAO)         as a part of this motion and one that
    Decl. ¶ 4). Mr. Hasib did consider the          was submitted earlier in the proceed-
    individual’s criminal history prior to au-
                                                    ings in conjunction with a different mo-
    thorizing indictment because OSS was
                                                    tion. See Pl.’s Ex. 1 (Hawkins (USAO)
    intended to ‘‘target recidivist, repeat of-
                                                    Decl.); Pl.’s Ex. 2 (Supp. Hawkins
    fenders who were selling drugs near
                                                    (USAO) Decl.). Ms. Hawkins worked
    schools.’’ Pl.’s Ex. 1 (Hasib (USAO)
                                                    only on second sweep cases. More spe-
    Decl. ¶ 6). Mr. Hasib did decline to
                                                    cifically, she worked on cases involving
    authorize prosecution on some of the
                                                    12 out of the 23 persons implicated in
    first sweep cases and typically did so
                                                    the second sweep. See Pl.’s Ex. 1 (Haw-
    ‘‘because the video recording did not
    clearly identify the individual who sold        kins (USAO) Decl. ¶¶ 2-3). Ms. Hawkins
    drugs.’’ Pl.’s Ex. 2 (Supp. Hasib               recommended prosecutions for these 12
    (USAO) Decl. ¶ 4).                              people. (She did not have the authority
                                                    to commence prosecutions.) See Pl.’s Ex.
   For the second sweep:
                                                    1 (Hawkins (USAO) Decl. ¶¶ 1-3). For
 1 Charles Atakora, Special Agent of the
                                                    each of the cases, she was ‘‘provided an
   DEA. Mr. Atakora appears to have
                                                    account of the individual’s conduct me-
   worked on the second sweep cases only.
                                                    morialized in a [DEA] Form 6, surveil-
   He was assigned to OSS by his supervi-
                                                    lance video of drug buys taken by the
   sor as the Case Agent. He ‘‘coordinated
                                                    [SFPD], and the criminal history of the
   the investigations, collected evidence
                                                    defendant.’’ Pl.’s Ex. 1 (Hawkins
   and presented twenty[-]three cases to
                                                    (USAO) Decl. ¶ 5); see also Pls.’ Ex. 2
   the [USAO]. The [USAO] then present-
                                                    (Supp. Hawkins (USAO) Decl. ¶ 2). She
   ed the evidence to the grand jury which
                                                    recommended prosecutions based on the
   resulted in twenty[-]three indictments.’’
   Pl.’s Ex. 3 (Atakora (DEA) Decl. ¶ 1).           sufficiency of the evidence and did not
   According to Mr. Atakora, the investi-           consider race. See Pl.’s Ex. 1 (Hawkins
   gation focused on ‘‘repeat offenders, pri-       (USAO) Decl. ¶¶ 4-5). She worked on
   or arrestees, and/or known narcotic              her OSS cases independent of the other
   dealers in the TenderloinTTTthat were            line AUSA (i.e., Mr. Farnham). See Pl.’s
   conducting narcotic transactions near            Ex. 1 (Hawkins (USAO) Decl. ¶ 10).
   schools.’’ Pl.’s Ex. 3 (Atakora Decl.          1 Lloyd Farnham, AUSA in the USAO.
   (DEA) Decl. ¶ 2). Also according to Mr.          There are technically two declarations
   Atakora, he ‘‘did not consider race dur-         from Mr. Farnham, one being submitted
   ing the investigative process, and [he is]       as a part of this motion and one that
   not aware of any investigator or prose-          was submitted earlier in the proceed-
   cutor considering race during [OSS].’’           ings in conjunction with a different mo-
   Pl.’s Ex. 3 (Atakora Decl. (DEA) Decl.           tion. See Pl.’s Ex. 1 (Farnham (USAO)
   ¶ 2). Like Ms. Dorais, Mr. Atakora does          Decl.); Pl.’s Ex. 2 (Supp. Farnham
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 15 of 31




                                     U.S. v. MUMPHREY                                       1053
                              Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

    (USAO) Decl.). Like Ms. Hawkins, Mr.               Decl. ¶ 5). Mr. Barry did consider the
    Farnham worked only on second sweep                individual’s criminal history prior to au-
    cases. More specifically, he worked on             thorizing an indictment because OSS was
    cases involving 11 out of the 23 persons           ‘‘targeted [at] persistent, recidivist, and
    implicated in the second sweep. See Pl.’s          repeat offenders selling drugs near
    Ex. 1 (Farnham (USAO) Decl. ¶¶ 2-3).               schools in the Tenderloin.’’ Pl.’s Ex. 1
    Mr. Farnham recommended prosecu-
                                                       (Barry (USAO) Decl. ¶ 7). Three of the 7
    tions for these 11 people. (He did not
                                                       persons whom Mr. Barry authorized for
    have the authority to commence prose-
                                                       prosecution were career offenders, and
    cutions.) See Pl.’s Ex. 1 (Farnham
    (USAO) Decl. ¶¶ 1-3). For each of the              another 2 were likely classified as Cate-
    cases, he was ‘‘provided an account of             gory III. See Pl.’s Ex. 1 (Barry (USAO)
    the individual’s conduct memorialized in           Decl. ¶ 7).
    a [DEA] Form 6, surveillance video of           1 Daniel Kaleba, AUSA in the USAO.
    drug buys taken by the [SFPD], and the            There are technically two declarations
    criminal history of the defendant.’’ Pl.’s
                                                      from Mr. Kaleba, one being submitted
    Ex. 1 (Farnham (USAO) Decl. ¶ 5); see
                                                      as a part of this motion and one that
    also Pls.’ Ex. 2 (Supp. Farnham (USAO)
                                                      was submitted earlier in the proceed-
    Decl. ¶ 2). He recommended prosecu-
                                                      ings in conjunction with a different mo-
    tions based on the sufficiency of the
    evidence and did not consider race. See           tion. See Pl.’s Ex. 1 (Kaleba (ASAO)
    Pl.’s Ex. 1 (Farnham (USAO) Decl. ¶¶ 4-           Decl.); Pl.’s Ex. 2 (Supp. Kaleba
    5). He worked on his OSS cases inde-              (USAO) Decl.). Mr. Kaleba worked only
    pendent of the other line AUSA (i.e.,             on second sweep cases. More specifical-
    Ms. Hawkins). See Pl.’s Ex. 1 (Farnham            ly, Mr. Kaleba approved the recommen-
    (USAO) Decl. ¶ 10).                               dation of prosecution for 16 out of the
 1 Kevin Barry, AUSA in the USAO. There               23 people captured in the second sweep.
   are technically two declarations from              See Pl.’s Ex. 1 (Kaleba (USAO) Decl.
   Mr. Barry, one being submitted as a                ¶¶ 2-3). Mr. Kaleba authorized the pros-
   part of this motion and one that was               ecutions based on the sufficiency of the
   submitted earlier in the proceedings in            evidence and did not consider race. In
   conjunction with a different motion. See           fact, he was ‘‘unaware of any individu-
   Pl.’s Ex. 1 (Barry (USAO) Decl.); Pl.’s            al’s race at the time [he] authorized
   Ex. 2 (Supp. Barry (USAO) Decl.). Mr.              prosecution to the grand jury, and [he]
   Barry worked only on second sweep                  remained unaware at the time the
   cases. More specifically, Mr. Barry ap-            grand jury returned its indictments.’’
   proved the recommendation of prosecu-
                                                      Pl.’s Ex. 1 (Kaleba (USAO) Decl. ¶ 5).
   tion for 7 out of the 23 people captured
                                                      Mr. Kaleba did consider the individual’s
   in the second sweep. See Pl.’s Ex. 1
                                                      criminal history prior to authorizing an
   (Barry (USAO) Decl. ¶¶ 2-3). Mr. Barry
                                                      indictment because OSS was ‘‘targeted
   authorized the prosecutions based on the
   sufficiency of the evidence and did not            [at] persistent, recidivist, and repeat of-
   consider race. In fact, he was ‘‘unaware           fenders selling drugs near schools in
   of any individual’s race at the time [he]          the Tenderloin.’’ Pl.’s Ex. 1 (Kaleba
   authorized prosecution to the grand jury,          (USAO) Decl. ¶ 6). Nine of the 16 per-
   and [he] remained unaware of their race            sons whom Mr. Kaleba authorized for
   at the time the grand jury returned the            prosecution were career offenders. See
   indictments.’’ Pl.’s Ex. 1 (Barry (USAO)           Pl.’s Ex. 1 (Kaleba (USAO) Decl. ¶ 6).
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 16 of 31




 1054                  193 FEDERAL SUPPLEMENT, 3d SERIES


    Surprisingly, the government has not         (map showing location of Tenderloin ar-
 provided any declarations from SFPD offi-       rests with respect to San Francisco Supe-
 cers or any nonsupervisory DEA agents           rior Court charging data).
 about the actual operation of OSS. As a
                                                    The fact that the government failed to
 result, the Court has no information on
                                                 present any evidence as to how OSS sus-
 the critical question as to how the target-
                                                 pects were selected for ‘‘buys’’ and arrest-
 ing and arrests of the OSS defendants
                                                 ed for OSS prosecution—despite Defen-
 operated in the field. While there is evi-
                                                 dants’ substantial evidence suggesting
 dence that high-level supervisors did not
 direct officers in the field to target sus-     race-based enforcement—is puzzling. At
 pects on the basis of race, the government      the hearing, the government stated that
 offers no explanation as to how the highly      the lack of any evidence from the SFPD
 improbable outcome that all 37 suspects         was because the SFPD refused to cooper-
 were African Americans occurred, even           ate or provide assistance. This is surpris-
 though it appears from the record that          ing given that SFPD officers appear rou-
 African Americans constitute roughly 60%,       tinely in federal prosecution for e.g., drug
 not 100%, of drug trafficking in the Ten-       offenses, including prosecution arising out
 derloin. The government presented no evi-       of OSS specifically. Obtaining SFPD coop-
 dence of how suspects for OSS ‘‘buys’’          eration in prosecutions where the SFPD
 were selected.                                  has been involved in investigations and
    At the hearing, the government suggest-      arrests has never been a problem to this
 ed for the first time that, as OSS operated     Court’s knowledge. It is also questionable
 in the Tenderloin, certain corners of the       why the government could have not com-
 area were targeted first, which explained       pelled at least some of the SFPD officers
 why all the OSS defendants are all African      to cooperate since some were also cross-
 American—i.e., those corners of the Ten-        designated as federal agents. Further-
 derloin are dominated by African Ameri-         more, the government failed to explain
 can drug dealers as opposed to, e.g., His-      why it did not secure any declarations
 panic drug dealers. But the government          from nonsupervisory DEA agents who
 never presented to the Court any evidence       were familiar with the operation in the
 supporting this claim. Moreover, that rep-      field. Although the government indicated,
 resentation, even if true, is problematic; it   at the hearing, that one of the supervisory
 does not address who made the decision as       DEA agents did actually participate in the
 to which corners should first be targeted       targeting and/or arrest of some of the OSS
 and why only corners dominated by Afri-         defendants, his declaration is, notably,
 can American were targeted. Nor does the        lacking in any detail about how the target-
 representation address Defendants’ evi-         ing and arrests actually operated in the
 dence showing racial patterns are not so
                                                 field (e.g., how were the targeting decisions
 clear as the government contends. For in-
                                                 made?).
 stance, non-African Americans were, in
 fact, arrested for drug offenses (by the          As a consequence, Defendants’ evidence
 SFPD) all over the Tenderloin—even on           of selective enforcement is left largely un-
 corners that purportedly had predominant-       rebutted.
 ly African American drug dealers; yet, no
 non-African American drug dealers in              IV. SELECTIVE ENFORCEMENT
 those areas was ever arrested and prose-           As stated above, Defendants seek dis-
 cuted for a federal crime under OSS. See        covery on two different theories: (1) selec-
 Sommerfeld (FPD) Decl. ¶ 9 & Att. C             tive enforcement and (2) selective prosecu-
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 17 of 31




                                           U.S. v. MUMPHREY                                            1055
                                    Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

 tion. The Court addresses the selective                  erty, such discriminatory conduct impugns
 enforcement theory first.                                the integrity of the criminal justice system
                                                          and compromises public confidence there-
 A. Dismissal as a Remedy for Selective                   in. As the Tenth Circuit explained in Al-
    Enforcement                                           caraz–Arellano, ‘‘ ‘[r]acially selective law
    [1] As an initial matter, the govern-                 enforcement violates this nation’s constitu-
 ment argues that Defendants’ motion to                   tional values at the most fundamental lev-
 compel discovery on the selective enforce-               el; indeed, unequal application of criminal
 ment theory should be denied outright be-                law to white and black persons was one of
 cause dismissal is not a remedy where a                  the central evils addressed by the framers
 criminal defendant raises a claim of selec-              of the Fourteenth Amendment.’ ’’ Id. at
 tive enforcement. The Court does not find                1263. The Seventh and Tenth Circuits have
 the government’s position persuasive.                    likewise held that dismissal of criminal
    First, the Court takes note that the                  proceedings is a proper remedy for selec-
 government does not challenge dismissal                  tive enforcement. See Davis, 793 F.3d at
 as an available remedy for a selective pros-             712 (en banc) (addressing a motion to dis-
 ecution claim—only as a remedy for a                     miss based on selective enforcement); Al-
 selective enforcement claim.9 But racial                 caraz–Arellano, 441 F.3d at 1252 (same).
 discrimination in enforcement of criminal
 laws is constitutionally as injurious as ra-               At the hearing, the government suggest-
 cial discrimination in prosecution. It is dif-           ed that dismissal as a remedy for selective
 ficult to discern why selective prosecution              enforcement would be unfair to prosecu-
 warrants dismissal, but selective enforce-               tors who did not engage in discrimination.
 ment (upon which prosecution is necessari-               This argument is flawed. It ignores the
 ly predicated) would not. Racially selective             fact that, in cases of selective enforcement,
 action by law enforcement inflicts harm                  even if the prosecutors did not discrimi-
 whether it is perpetrated by law enforce-                nate, law enforcement did, and thus there
 ment in the streets or by a prosecutor in                has still been a constitutional injury suf-
 an office—both inflict substantial injury on             fered by the victim of discrimination. The
 the victim and society: in addition to violat-           focus of the Fourteenth Amendment is not
 ing the victim’s rights to equality and lib-             so much what is fair to prosecutors, but

 9.     As noted above, in Armstrong, the Supreme            tive selectively prosecutes based on impermis-
      Court stated in a footnote that it had ‘‘never         sible considerations, the equal protection
      determined whether dismissal of the indict-            remedy is to dismiss the prosecution’’); United
      ment, or some other sanction, is the proper            States v. Vazquez, 145 F.3d 74, 82 n. 6 (2d
      remedy if a court determines that a defendant          Cir.1998) (stating that ‘‘[s]elective prosecution
      has been the victim of prosecution on the              claims usually come up in litigation as affir-
      basis of his race.’’ Armstrong, 517 U.S. at 461        mative defenses to prosecution, and the reme-
      n. 2, 116 S.Ct. 1480 (emphasis added). Not-            dy is generally dismissal of the suit that was
      withstanding this statement, the government
                                                             selectively prosecuted’’); Feder v. Village of
      does not dispute that dismissal is in fact a
                                                             Shiloh, No. 97–1101, 1997 U.S. App. LEXIS
      remedy for a claim of selective prosecution.
                                                             19190, at *5 n. 3 (7th Cir. July 22, 1997)
      Indeed, that the remedy of dismissal is proper
                                                             (acknowledging the Armstrong footnote but
      is supported by Yick Wo v. Hopkins, 118 U.S.
                                                             adding that the remedy of dismissal ‘‘seems to
      356, 6 S.Ct. 1064, 30 L.Ed. 220 (1886), which
      is discussed infra. Furthermore, circuit courts        be implicit in other decisions of the Supreme
      that have acknowledged that dismissal is a             Court, and this court implicitly has accepted
      remedy for a selective prosecution claim, see,         that as the correct remedy’’), and the govern-
      e.g., In re Aiken County, 725 F.3d 255, 264 n.         ment does not point to any authority to the
      7 (D.C.Cir.2013) (stating that, ‘‘[i]f the Execu-      contrary.
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 18 of 31




 1056                  193 FEDERAL SUPPLEMENT, 3d SERIES


 what is fair for the victims of discrimina-     Id. at 373–74, 6 S.Ct. 1064 (emphasis add-
 tion.                                           ed). The administration of the ordinances
    Second, as amicus ACLU points out in         was within the province of the board of
 its brief, in Yick Wo, the Supreme Court        supervisors, not the local prosecutor. See
 found dismissal an appropriate remedy for       id. at 374, 6 S.Ct. 1064 (stating that ‘‘[n]o
 selective enforcement. In Yick Wo, the pe-      reason whatever, except the will of the
 titioners were Chinese persons who were         supervisors, is assigned why [the petition-
 arrested and ultimately imprisoned for vio-     ers] should not be permitted to carry on,
 lating local ordinances regarding laundry       in the accustomed manner, their harmless
 establishments. Each ordinance provided         and useful occupation, on which they de-
 that it was unlawful for persons to operate     pend for a livelihood’’). Thus, although the
 laundry establishments in wooden build-         discrimination at issue in Yick Wo was a
 ings without first getting the consent of       form of selective enforcement rather than
 the board of supervisors. See Yick Wo, 118      selective prosecution, the Supreme Court
 U.S. at 368, 6 S.Ct. 1064. The consent of       ordered that the petitioners be discharged
 the supervisors was not given to the peti-      as a remedy for the equal protection viola-
 tioners and some 200 other Chinese per-         tion—a remedy that is akin to a dismissal.
 sons while some 80 non-Chinese persons             Third, while the government argues that
 were ‘‘permitted to carry on the same busi-     in, United States v. Gomez–Lopez, 62 F.3d
 ness under similar conditions.’’ Id. at 374,    304 (9th Cir.1995) (a pre-Armstrong case),
 6 S.Ct. 1064. The petitioners argued that       the Ninth Circuit held that selective en-
 their imprisonment was a violation of the       forcement is not a ground for dismissal (in
 Equal Protection Clause (i.e., based on         the absence of a prosecutor’s knowledge of
 race). The Supreme Court agreed, holding        law enforcement officers’ targeting deci-
 that the administration of the ordinances       sions), see Opp’n at 3-6, Gomez–Lopez is
 was                                             inapposite. In Gomez–Lopez, the defendant
    directed so exclusively against a particu-   brought a claim for selective prosecution,
    lar class of persons [i.e., Chinese per-     not selective enforcement. The main hold-
    sons] as to warrant and require the con-     ing of the case was that circuit-wide dis-
    clusion, that, whatever may have been        covery was not permissible when all evi-
    the intent of the ordinances as adopted,     dence pointed to decision-making being
    they are applied by the public authori-      made at the local level. See, e.g., 306-07
    ties charged with their administration,      (stating that ‘‘the question in this case is
    and thus representing the State itself,      whether the district court abused its dis-
    with a mind so unequal and oppressive        cretion in ordering circuit-wide discovery
    as to amount to a practical denial by the    without any indication that decision-mak-
    State of that equal protection of the        ing occurred at the circuit level’’; adding
    lawsTTTTThough the law itself be fair on     that ‘‘[t]here is no evidence that the deci-
    its face and impartial in appearance, yet,   sion to prosecute [the defendant] was
    if it is applied and administered by pub-    made by anyone other than the USAO for
    lic authority with an evil eye and an        the Central District’’).
    unequal hand, so as to practically to          The government protests still that Go-
    make unjust and illegal discriminations      mez–Lopez weighs in its favor based on
    between persons in similar circum-           the following language from the opinion:
    stances, material to their rights, the de-     We held in United States v. Erne, 576
    nial of equal justice is still within the      F.2d 212 (9th Cir.1979), that the proper
    prohibition of the Constitution.               focus in discriminatory prosecution cases
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 19 of 31




                                      U.S. v. MUMPHREY                                            1057
                               Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

    is on the ultimate decision-maker. In            on his race, thus violating the Equal Pro-
    Erne, we considered whether an eviden-           tection Clause. See id. It appears that the
    tiary hearing was required on allega-            only remedy sought by the defendant was
    tions that an Internal Revenue Service           exclusion—i.e., suppression of evidence
    officer who referred Erne for prosecu-           found by the police during a subsequent
    tion impermissibly discriminated on the          search of a vehicle that he was inside. The
    basis of Erne’s exercise of his First            Sixth Circuit held that exclusion was not a
    Amendment rights. Because the revenue            remedy available for an equal protection
    officer’s recommendation for prosecution         violation. The Sixth Circuit also held that,
    went through several internal reviews,           in lieu of exclusion as a remedy, a person
    and the United States Attorney ulti-             whose rights were allegedly violated could
    mately decided whether to initiate crimi-        bring a civil lawsuit. See id. at 794–95. The
    nal proceedings, we held that ‘‘even if          relevant portion from Nichols is as follows:
    [the revenue officer’s] initial role in re-        While we, of course, agree with the gen-
    ferring the matter for prosecution in-             eral proposition that selective enforce-
    volved an improper discriminatory mo-              ment of the law based on a suspect’s
    tive, it would be insufficient to taint the        race may violate the Fourteenth Amend-
    entire administrative process.’’                   ment, we do not agree that the proper
    Likewise in United States v. Greene, 698           remedy for such violations is necessarily
    F.2d 1364 (9th Cir.1983), the defendant            suppression of evidence otherwise law-
    pursued a claim of selective prosecution           fully obtained. The exclusionary rule is
    based on a showing that an IRS agent               typically applied as a remedy for Fourth
    referred Greene for prosecution because            Amendment violations, which Amend-
    of an impermissible motive. Again, we              ment does not apply to pre-contact in-
    held that even if the agent’s role in              vestigatory steps like that presented
    referring the matter for prosecution in-           here (the decision to run a warrant
    volved an improper discriminatory mo-              check). See [United States v.] Avery, 137
    tive, it would be insufficient because ‘‘the       F.3d [343] at 353 [ (6th Cir.1997) ] (‘‘[A]n
    ultimate decision to prosecute is several          officer’s actions during the pre-contact
    steps removed from the revenue officer.’’          stage cannot give rise to Fourth Amend-
 Gomez–Lopez, 62 F.3d at 306. However,                 ment constitutional concerns because the
 this language simply indicates that a selec-          citizen has not yet been ‘seized.’ ’’). Even
 tive prosecution claim should focus on the            if the Fourth Amendment were implicat-
 acts of the prosecutor. It does not fore-             ed, any challenge to a search or seizure
 close a selective enforcement claim.                  based on legitimate probable cause, but
    Finally, while there is authority to sup-          in which it is alleged the officer’s subjec-
 port the government’s position—most no-               tive motive was discriminatory, is
 tably, the Sixth Circuit’s decision in Unit-          doomed to fail. See Whren [v. United
 ed States v. Nichols, 512 F.3d 789 (6th               States ], 517 U.S. [806] at 813, 116 S.Ct.
 Cir.2008)10—that authority is distinguish-            1769 [135 L.Ed.2d 89 (1996) ] (unani-
 able and in any event not binding prece-              mously rejecting such a challenge and
 dent on this Court. In Nichols, the defen-            holding that ‘‘[s]ubjective intentions play
 dant claimed that a police officer’s decision         no role in ordinary, probable-cause
 to run a warrant check on him was based               Fourth Amendment analysis’’). Though

 10. See also United States v. Williams, 431            based on racial profiling, ‘‘it is uncertain that
   F.3d 296, 299 (8th Cir.2005) (stating that,          dismissal is an appropriate remedy’’).
   even if there were a due process violation
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 20 of 31




 1058                    193 FEDERAL SUPPLEMENT, 3d SERIES


   the Court left open the door to equal             selective enforcement, such a result cannot
   protection challenges in the same con-            be squared with Yick Wo, where as noted
   text, it gave no hint as to what the              above, the Supreme Court ordered the
   appropriate remedy would be. See ibid.            remedy of discharge; notably, the fact that
   Since we know from Whren that the                 a § 1983 civil lawsuit was theoretically
   evidence against Nichols would not be             available was not a factor.11
   suppressed under the Fourth Amend-                   Furthermore, in Nichols, the Sixth Cir-
   ment (even if the officers were improp-           cuit’s decision was based on its reluctance
   erly motivated by race), we are reluctant         to graft the remedy exclusion on to the
   to graft that Amendment’s traditional             Fourteenth Amendment because of that
   remedy into the equal protection con-             remedy’s traditional association with the
   text. Indeed, we are aware of no court            Fourth Amendment. Apart from the fact
   that has ever applied the exclusionary            that the Fourteenth Amendment is a dif-
   rule for a violation of the Fourteenth            ferent constitutional source providing for
   Amendment’s Equal Protection Clause               different protections than the Fourth
   and we decline Nichols’s invitation to do         Amendment,12 in Nichols, ‘‘there was no
   so here. Rather, we believe the proper            intrusion at all on Nichols’s personal liber-
   remedy for any alleged violation is a 42          ties by the initial actions of the officer [—]
   U.S.C. § 1983 action against the offend-          [t]here was no search, no seizure.’’ Id. at
   ing officers. See, e.g., Farm Labor Org.          795. Under those circumstances, the Court
   Comm. v. Ohio State Highway Patrol,               appeared to view exclusion is an extreme
   308 F.3d 523 (6th Cir.2002) (rejecting            remedy. Here, in contrast, Defendants
   officer’s qualified immunity defense and          were subject to seizure and then referred
   affirming partial summary judgment in             to federal authority for prosecution for
   favor of Hispanic motorists who brought           charges which entailed an enhanced man-
   equal     protection     challenge under          datory minimum sentence.13 Unlike Nich-
   § 1983).                                          ols, the selective enforcement here did op-
 Id. at 794.                                         erate to inflict a substantial intrusion upon
   The Sixth Circuit’s holding in Nichols is         Defendants’ personal liberties.
 not persuasive. First, Nichols did not ad-            Moreover, while the Sixth Circuit
 dress the remedy of dismissal; but to the           grounded its analysis in terms of deter-
 extent one could infer from Nichols that            rence as the focus of the exclusionary
 dismissal of an indictment, like exclusion,         rule,14 the remedy for a Fourteenth
 would not be an appropriate remedy for              Amendment violation encompasses more

 11. Section 1983 was enacted prior to Yick            21 U.S.C. § 860. See 21 U.S.C. § 860(a) (pro-
   Wo. See Filarsky v. Delia, 566 U.S. 377, 132        viding that a violator is ‘‘subject to (1) twice
   S.Ct. 1657, 1658, 182 L.Ed.2d 662 (2012)            the maximum punishment authorized by sec-
   (noting that § 1983 was enacted in 1871).           tion 401(b) [21 U.S.C. § 841(b)], and (2) at
                                                       least twice any term of supervised release
 12. It could also be argued that violation of the
                                                       authorized by section 401(b) for a first of-
   Fourteenth Amendment as a result of racially
                                                       fense’’). This enhancement applied even if the
   selective law enforcement is by definition
                                                       amount sold was only a fraction of a gram of
   more likely to be a systemic practice than an
                                                       crack cocaine, as occurred in OSS.
   unlawful search.

 13. In most cases, the quantity of drugs            14. See Lingo v. City of Salem, No. 14–35344,
   charged was small, but because the sales oc-        2016 WL 3525209 (9th Cir. June 27, 2016)
   curred within 1,000 feet of a school, charges       (emphasizing deterrence rationale for exclu-
   if proven carried an enhanced sentence under        sionary rule).
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 21 of 31




                                       U.S. v. MUMPHREY                                           1059
                                Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

 than deterrence. Cf. Alcaraz–Arellano, 441           (noting that ‘‘Young may not be able to
 F.3d at 1263 (stating that ‘‘ ‘[r]acially selec-     bring a § 1983 claim for damages from an
 tive law enforcement violates this nation’s          unlawful state conviction without first hav-
 constitutional values at the most funda-             ing the conviction overturned in some
 mental level; indeed, unequal application of         manner [under Heck]’’ and that ‘‘Young’s
 criminal law to white and black persons              selective prosecution claim, if successful,
 was one of the central evils addressed by            would necessarily mean that his conviction
 the framers of the Fourteenth Amend-                 was unlawful’’).
 ment’ ’’). While dismissal of charges                   Accordingly, the Court concludes, con-
 brought about as a result of a constitution-         sistent with the holdings of the Seventh
 al violation may serve in part as a deter-           and Tenth Circuits, that dismissal of an
 rent to race-based law enforcement, it is            indictment is a proper remedy for a selec-
 also designed in part to redress that viola-         tive enforcement claim if proven. Having
 tion. Cf. Davis v. United States, 564 U.S.           so held, the Court must next address
 229, 236–37, 131 S.Ct. 2419, 180 L.Ed.2d             whether there is some evidence of discrim-
 285 (2011) (stating that the exclusionary            inatory effect and then some evidence of
 rule is a judicially created remedy the only         discriminatory intent sufficient to warrant
 purpose of which ‘‘is to deter future                discovery.
 Fourth Amendment violations’’; exclusion
 is not even ‘‘designed to ‘redress’ the inju-        B. Selective Enforcement—Discriminatory
 ry occasioned by an unconstitutional                    Effect
 search’’) (emphasis added). It puts the vic-            1. Similarly Situated Evidence Require-
 tim where he or she could have been but                    ment
 for racially selective conduct of law en-               As an initial matter, the Court addresses
 forcement.                                           Defendants’ contention that discriminatory
    Nichols’ s assumption that a Fourteenth           effect for selective enforcement purposes
 Amendment violation can adequately be                can be established based simply on the fact
 addressed through a civil lawsuit is ques-           that all 37 OSS defendants are African
 tionable. It is not clear a civil remedy for         American—i.e., there is no need to do the
 selective enforcement leading to a prosecu-          Armstrong similarly situated analysis. This
 tion is available, particularly if the defen-        is the approach that the Seventh Circuit
 dant is convicted. See Heck v. Humphrey,             adopted in Davis (discussed above).
 512 U.S. 477, 487, 114 S.Ct. 2364, 129                  [2] As noted above, Davis held that, as
 L.Ed.2d 383 (1994) (stating that, if ‘‘a judg-       a general matter, in a selective enforce-
 ment in favor of the plaintiff would neces-          ment case, a defendant need not necessari-
 sarily imply the invalidity of his conviction        ly provide some evidence as to preferential
 or sentence the complaint must be dis-               treatment of similarly situated persons
 missed unless the plaintiff can demon-               outside the protected class in order to
 strate that the conviction or sentence has           obtain discovery. Rather, the defendant
 already been invalidated’’); Young v. City           can simply rely on statistics showing, e.g.,
 of Peoria, No. 12–cv–1086, 2012 WL                   that a significant majority of persons tar-
 5305336, at *5, 2012 U.S. Dist. LEXIS                geted by law enforcement is made up of
 153861, at *10 n. 5 (C.D.Cal. June 29, 2012)         members of a protected class.15 Under

 15. At least one circuit court seems to have            (stating that ‘‘[s]imilar caution is required in
   disagreed with the holding in Davis (although,        reviewing a claim of selective law enforce-
   admittedly, the case was decided before               ment’’).
   Davis). See Alcaraz–Arellano, 441 F.3d at 1264
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 22 of 31




 1060                  193 FEDERAL SUPPLEMENT, 3d SERIES


 Davis, Defendants have established some          Ninth Circuit has not defined ‘‘similarly
 evidence of discriminatory effect because        situated’’ since Armstrong was decided.
 all 37 of those targeted and arrested under      However, in a pre-Armstrong decision, the
 the OSS program for whom the Court has           Ninth Circuit noted as follows:
 information are all African American.16 De-         The goal of identifying a similarly situat-
 fendants have submitted undisputable evi-           ed class of law breakers is to isolate the
 dence that these numbers are highly sig-            factor allegedly subject to impermissible
 nificant as a statistical matter. The Court         discrimination. The similarly situated
 agrees with the approach in Davis and               group is the control group. The control
 thus finds the statistical showing made by          group and defendant are the same in all
 Defendants herein establishes discrimina-           relevant respects, except that defendant
 tory effect of selective enforcement.               was, for instance, exercising his first
                                                     amendment rights. If all other things
   2. Similarly Situated Evidence
                                                     are equal, the prosecution of only those
   [3] Assuming, however, a statistical              persons exercising their constitutional
 showing alone is not sufficient to show             rights gives rise to an inference of dis-
 discriminatory effect under Armstrong,              crimination. But where the comparison
 and that the similarly situated require-            group has less in common with defen-
 ment must be shown even in a selective              dant, then factors other than the pro-
 enforcement (as opposed to selective pros-          tected expression may very well play a
 ecution) case, Defendants have satisfied            part in the prosecution.
 that requirement. Defendants have shown
                                                  United States v. Aguilar, 883 F.2d 662, 706
 some evidence that ‘‘similarly situated indi-
                                                  (9th Cir.1989) (emphasis added), supersed-
 viduals of a different race were not [tar-
                                                  ed by statute on other grounds as stated in
 geted]’’ by law enforcement. Armstrong,
 517 U.S. at 465, 116 S.Ct. 1480.                 United States v. Gonzalez-Torres, 273 F.3d
                                                  1181, 1187 (9th Cir. 2001).
    To be sure, there is a threshold question
                                                      This approach makes sense and it con-
 of what the Armstrong Court meant by
                                                  sistent with how the term ‘‘similarly situat-
 ‘‘similarly situated.’’ In their motion, De-
 fendants have provided examples of how           ed’’ is understood in civil discrimination
 various circuit courts have defined the          cases. See United States v. Brantley, 803
 term. See Mot. at 72-75. See, e.g., United       F.3d 1265, 1271–72 (11th Cir.2015) (in a
 States v. Lewis, 517 F.3d 20, 25 (1st Cir.       selective prosecution case, noting that,
 2008) (stating that ‘‘[a] similarly situated     ‘‘[i]n a different context—when a Title VII
 offender is one outside the protected class      plaintiff complains she was treated differ-
 who has committed roughly the same               ently than a similarly situated co-worker—
 crime under roughly the same circum-             we have required the plaintiff and the
 stances but against whom the law has not         employee to be similarly situated ‘in all
 been enforced’’); United States v. Olvis, 97     relevant respects’ ’’ in order ‘‘to prevent
 F.3d 739, 744 (4th Cir.1996) (stating that       courts from second-guessing a reasonable
 ‘‘defendants are similarly situated when         decision by the employer’’; ‘‘[t]he same
 their circumstances present no distinguish-      considerations apply in a challenge based
 able legitimate prosecutorial factors that       upon selective prosecution’’—i.e., ‘‘a court
 might justify making different prosecutori-      is not free to second-guess the prosecutor’s
 al decisions with respect to them’’). The        exercise of a charging discretion’’).

 16. As noted above, 6 out of the 43 persons        ecuted. There is no evidence as to what the
   arrested under OSS were ultimately not pros-     racial identities of those 6 persons are.
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 23 of 31




                                     U.S. v. MUMPHREY                                       1061
                              Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

    But, importantly, there is no magic for-            a violation of § 860 specifically because
 mula for determining who is similarly situ-            ‘‘[a]lmost every area of the Tenderloin
 ated. ‘‘Different factors will be relevant for         falls within 1,000 feet of a playground
 different types of inquiries—it would be               or educational institutional.’’ Mot. at 76.
 imprudent to turn a common-sense inquiry           1 Defendants have identified approximate-
 into a complicated legal one.’’ Chavez v. Ill.       ly sixty specific instances in which
 St. Police, 251 F.3d 612, 635 (7th Cir.2001)         non-African American drug dealers
 (§ 1983 selective enforcement case). A               were arrested for committing drug-traf-
 court should take ‘‘care[ ] not to define the        ficking crimes in the Tenderloin in re-
 [similarly situated] requirement too nar-            cent years but were not federally
 rowly.’’ Id. Here, similarly situated should         charged under OSS.
 include consideration of the goals of the
                                                    1 Video from one of the OSS cases (now
 program. As discussed below, even under
                                                      resolved) (United States v. Roberts, No.
 the government’s purported criteria for
                                                      CR-13-0760 CRB) where the undercover
 prosecution under OSS (e.g., history of
                                                      informant declines to buy drugs from
 drug dealing, strength of the evidence),
                                                      an Asian woman and waits to buy
 Defendants have demonstrated there were
                                                      drugs from the defendant, an African
 similarly situated non-African Americans
                                                      American woman. See Mot. at 60-61;
 who were not arrested and subject to pros-
 ecution under OSS.                                   see also United States v. Anthony, No.
                                                      CR-15-0005 EMC (Docket No. 11-2)
    Defendants’ evidence on this point in-
                                                      (Phillips (FPD) Decl., Ex. G) (video in
 cludes:
                                                      Roberts case).
 1 100% of the OSS defendants are African
                                                       The Court agrees with Defendants that
   American, which contrasts with the San
   Francisco Superior Court charging data           this is enough to satisfy the similarly situ-
   obtained by Defendants (61.4% of those           ated evidence requirement for discovery
   arrested and charged for drug-traffick-          purposes. The evidence shows there are
   ing crimes in the Tenderloin were Afri-          substantial numbers (and a substantial
   can American, 24.7% were Latino, and             proportion) of drug dealers in the Tender-
   10.7% were white) and the survey infor-          loin who are not African American; yet
   mation obtained by Defendants (56% of            they were not stopped or arrested under
   the Tenderloin drug transactions in-             OSS. Defendants have proffered specific
   volved African American drug sellers,            examples of similar situated non-African
   20% involved Latino drug sellers, and            Americans not arrested and charged in
   16.8% involved white drug sellers). See          OSS.
   Mot. at 14, 21, 76; cf. Armstrong, 517              In its papers, the government protests
   U.S. at 470, 116 S.Ct. 1480 (noting that         that nonetheless the similarly situated re-
   ‘‘respondents could have investigated            quirement has not been met. For example,
   whether similarly situated persons of            the government asserts that the OSS cases
   other races were prosecuted by the               are different from the comparator cases
   State of California and were known to            cited by Defendants because the OSS
   federal law enforcement officers, but            cases had strong evidence—i.e., the drug
   were not prosecuted in federal court’’).         transactions were videotaped. See Opp’n at
 1 The San Francisco Superior Court                 17 (stating that ‘‘the defendants do not cite
   charging data includes hundreds of               to a videotaped drug sale in any of the 42
   cases involving non-African Ameri-               John and Jane Doe cases set forth in their
   cans that could have been charged with           motion for discovery’’). But as Defendants
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 24 of 31




 1062                     193 FEDERAL SUPPLEMENT, 3d SERIES


 point out, that fact should have no impact          996 (10th Cir.2015) (stating that ‘‘[w]e have
 on their selective enforcement theory. The          recognized three possible methods of pro-
 question for selective enforcement is               viding discriminatory effect in a selective-
 whether law enforcement was improperly              enforcement case: statistical evidence; the
 targeting African Americans in the first            identification of a similarly situated indi-
 place. That law enforcement, after making           vidual who could have been, but was not,
 the targeting decision, videotaped the              stopped or arrested; and, in certain circum-
 transaction is irrelevant to the initial selec-     stances, anecdotal evidence establishing an
 tion of the target. See Mot. at 87. Video-          officer’s pattern of similarly discriminatory
 tape evidence simply begs the question of           behavior’’) (emphasis added). Moreover,
 whom was targeted for an OSS ‘‘buy’’ in             even for the non-OSS examples that did
 the first place.                                    not involve hand-to-hand deals, the ques-
   The government also challenges Defen-             tion is whether that difference was materi-
 dants’ similarly situated evidence on the           al for the similarly situated analysis. Why
 ground that the examples cited by Defen-            did the manner of sales make a difference
 dants did not involve ‘‘ ‘the same basic            from the viewpoint of the objective of the
 crime’ ’’ being committed ‘‘ ‘in substantially      OSS program? Cf. Lewis, 517 F.3d at 25
 the same manner.’ ’’ Opp’n at 18-19 (quot-          (‘‘The focus of an inquiring court must be
 ing Smith, 231 F.3d at 810 (Eleventh Cir-           on factors that are at least arguably mate-
 cuit decision)).17 But there should be no           rial to the decision as to whether or not to
 real dispute here that the same basic
                                                     prosecute. Material prosecutorial factors
 crime was involved—drug trafficking in
                                                     are those that are relevant—that is, that
 the Tenderloin and near a school.
                                                     have some meaningful relationship either
    The government’s real beef, therefore,           to the charges at issue or to the accused—
 seems to be about how the crimes were               and that might be considered by a reason-
 committed. More specifically, for the non-          able prosecutor.’’). The government has
 OSS examples provided by Defendants,                failed to provide an explanation as to how
 not all crimes involved hand-to-hand drug           those differences were material. Indeed, as
 deals. For example, some Does were inves-
                                                     Defendants argue, because the OSS defen-
 tigated based on informant tips; searches
                                                     dants were charged with violating
 were executed in other Doe cases. See
                                                     § 841(a), i.e., possession with mere intent
 Opp’n at 18-20. But the government does
                                                     to distribute, it should not matter whether
 not seem to dispute at least some of the
                                                     there was a hand-to-hand deal. See Reply
 non-OSS cases did involve hand-to-hand
                                                     at 39-41 (also arguing that the government
 drug deals. Indeed, Defendants provided
 additional examples in their reply brief            has improperly focused on how the officers
 that involved such deals. One similarly sit-        investigated or discovered the crime).
 uated example is arguably all Defendants              Finally, the government suggests that
 need to show discriminatory effect. See             any discriminatory effects are exaggerated
 United States v. Alabi, 597 Fed.Appx. 991,          because Defendants are assuming that

 17.    In Smith, the Eleventh Circuit stated:         have the same deterrence value and would
       [W]e define a ‘‘similarly situated’’ person     be related in the same way to the Govern-
       for selective prosecution purposes as one       ment’s enforcement priorities and enforce-
       who engaged in the same type of conduct,        ment plan—and against whom the evidence
       which means that the comparator commit-         was as strong or stronger than that against
       ted the same basic crime in substantially       the defendant.
       the same manner as the defendant—so that       Smith, 231 F.3d at 810.
       any prosecution of that individual would
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 25 of 31




                                     U.S. v. MUMPHREY                                      1063
                              Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

 ‘‘[OSS] selected 37 individuals for prosecu-       failed to produce any evidence as to how
 tion on 37 independent occasions,’’ but that       any clustering could have resulted in 37
 was not in fact the case: ‘‘[T]he [OSS]            out of 37 defendants being African Ameri-
 arrests were concentrated in a relatively          can.
 small number of areas on a limited number             Accordingly, even if there were a simi-
 of daysTTTT[T]here was clear temporal and
                                                    larly situated requirement for discrimina-
 geographic clustering, which undermines
                                                    tory effect in a selective enforcement case,
 the assumption of independence across the
                                                    the Court concludes that Defendants have
 37 arrests.’’ Opp’n at 26. But Defendants’
                                                    made the required showing of some evi-
 expert addresses this in her supplemental
                                                    dence in support.
 report.
    In any given data set, some arrests are         C. Selective Enforcement—Discriminatory
    potentially ‘‘clustered’’ by time and              Intent
    space. For example, arrests involving
    parties involved in the same criminal               [4] Regarding discriminatory intent,
    event are not temporally or spatially           the Ninth Circuit has noted that
    independent of each other. Yet this fact        ‘‘ ‘[a]wareness of consequences’ is not the
    has not prevented well-respected, peer-         same as intent to discriminate. The kind of
    reviewed social science journals from           intent to be proved is that the government
    publishing research that uses the Z-            undertook a particular course of action ‘at
    score test to assess the likelihood that        least in part ‘‘because of,’’ not merely ‘‘in
    any racial disparities between the ar-          spite of’’ its adverse effects upon an identi-
    rested population and other benchmarks          fiable group.’ ’’ United States v. Turner,
    are the result of chance.                       104 F.3d 1180, 1184 (9th Cir.1997); see also
 Amram (FPD) Reply Decl., Att. A (Supp.             Wayte v. United States, 470 U.S. 598, 610,
 Beckett Rpt. at Ex. 05248). The govern-            105 S.Ct. 1524, 84 L.Ed.2d 547 (1985) (stat-
 ment did not provide any expert report in          ing that ‘‘[d]iscriminatory purposeTTTim-
 support of its position.                           plies more thanTTTintent as awareness of
    Furthermore, the government’s claim of          consequences’’) (internal quotation marks
 temporal and geographic clustering ap-             omitted). Of course, discriminatory intent
 pears overstated. For the first OSS sweep,         in the instant case is somewhat of a com-
 14 OSS defendants were arrested on 8               plicated matter—both for purposes of se-
 different days in 10 different locations; for      lective enforcement and selective prosecu-
 the second OSS sweep, 23 defendants were           tion—because the Court is being asked to
 arrested on 8 different days in 10 different       consider the discriminatory intent of many
 locations. See Cruz-Laucirica (FPD) Decl.,         different individuals. But notwithstanding
 Att. A (chart providing, inter alia, dates         this difficulty, the Court concludes that
 and locations of arrests). As reflected by         Defendants have adequately shown some
 maps prepared by Defendants, some of the           evidence of discriminatory intent, in partic-
 locations are in relatively close proximity        ular, within the SFPD.
 to one another but a fair number of the
 locations are also dispersed in different            [5] As an initial matter, the fact that
 parts of the Tenderloin. See Sommerfeld            100% of all the OSS defendants are Afri-
 (FPD) Decl., Atts. E-F (maps showing lo-           can American is probative of discriminato-
 cations of arrests). This is not a situation       ry intent, particularly when the relevant
 where, e.g., a majority of the arrests took        population is not 100% African American.
 place in just a few locations within the           See Mot. at 82 (arguing that ‘‘[t]he statisti-
 Tenderloin. In any event, the government           cal disparity present here is so dramatic
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 26 of 31




 1064                  193 FEDERAL SUPPLEMENT, 3d SERIES


 that it alone should suffice for making a        tent’’); cf. Olvis, 97 F.3d at 745–46 (stating
 prima facie case of discriminatory intent’’);    that, ‘‘in cases involving discretionary
 Belmontes v. Brown, 414 F.3d 1094, 1127          judgments ‘essential to the criminal justice
 (9th Cir.2005) (stating that habeas peti-        process,’ statistical evidence of racial dis-
 tioner’s statistics ‘‘may support a prima        parity is insufficient to infer that prosecu-
 facie showing of unlawful charging dis-          tors in a particular case acted with a dis-
 crimination’’ because they focused on the        criminatory purpose’’) (emphasis added).
 decisionmaker at the local level), rev’d on        Moreover, aside from the inexorable
 other grounds by Ayers v. Belmontes, 549         zero, Defendants have offered additional
 U.S. 7, 127 S.Ct. 469, 166 L.Ed.2d 334
                                                  evidence of discriminatory intent. For ex-
 (2006); Tuitt, 68 F.Supp.2d at 10 (in mak-
                                                  ample:
 ing an Armstrong evaluation, stating that
                                                  1 Evidence that the SFPD generally was
 ‘‘[a] discriminatory effect which is severe
                                                    ‘‘aware[ ] of the presence, behavior, and
 enough can provide sufficient evidence of
                                                    specific geographic locations frequented
 discriminatory purpose’’; citing, inter alia,
                                                    by Hispanic/Latino dealers’’ in the Ten-
 Yick Wo). As Defendants argue, this is
                                                    derloin, as reflected in several SFPD
 comparable to the ‘‘inexorable zero’’ in the
                                                    incident reports. Mot. at 22 (giving six
 civil employment context. See Woodson v.
 Pfizer, 34 Fed.Appx. 490, 493 (7th Cir.            SFPD incident reports as examples).
 2002) (stating that, ‘‘[u]nder the ‘inexora-     1 Evidence that some of the SFPD officers
 ble zero’ test, we held that when an em-           who were a part of OSS knew about the
 ployer with a statistically large enough           existence of non-African American drug
 workforce employs no African Americans,            dealers in the Tenderloin, as they were
 we can infer that the employer intentional-        personally involved with the arrests of
 ly discriminates against African Americans         more than 30 non-African American
 in its hiring decisions’’); NAACP v. Town          comparators identified in Defendants’
 of E. Haven, 70 F.3d 219, 225 (2d Cir.             opening and reply briefs. See Reply at
 1995) (stating that ‘‘evidence that an em-         37-38.
 ployer in an area with a sizeable black          Evidence of such knowledge combined
 population has never hired a single black        with the failure to arrest any non-African
 employeeTTT, by itself, supports an infer-       American drug dealers as part of OSS
 ence of discrimination’’; see also Int’l Bhd.    gives rise to an inference of discrimination.
 of Teamsters v. United States, 431 U.S.
                                                     Finally, there is further evidence of dis-
 324, 342 n. 23, 97 S.Ct. 1843, 52 L.Ed.2d
                                                  criminatory intent based on (1) the OSS
 396 (1977) (stating that a ‘‘company’s ina-
                                                  case where a SFPD officer made the
 bility to rebut the inference of discrimina-
                                                  ‘‘fucking BMs’’ comment; (2) the OSS case
 tion came not from a misuse of statistics
                                                  where an informant avoided a non-African
 but from ‘the inexorable zero’ ’’). But see
                                                  American drug dealer and waited instead
 Chavez, 251 F.3d at 647–48 (Seventh Cir-
 cuit decision noting that ‘‘[o]nly in ‘rare      for an African American drug dealer; and
 cases [has] a statistical pattern of discrimi-   (3) race-based comments or conduct by at
 natory impact demonstrated a constitu-           least some of the SFPD officers who
 tional violation [e.g., jury venire]’ ’’; also   worked on OSS, albeit in non-OSS situa-
 stating that, ‘‘in his context, statistics may   tions (with many of these officers working
 not be the sole proof of a constitutional        on multiple OSS cases).
 violation and neither Chavez nor Lee have           The totality of the above evidence con-
 presented sufficient non-statistical evi-        stitutes some evidence of discriminatory
 dence to demonstrate discriminatory in-          intent.
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 27 of 31




                                       U.S. v. MUMPHREY                                           1065
                                Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

    Contrary to what the government sug-              in order for there to be a selective prose-
 gests, the declarations from the supervi-            cution case. This position has merit. See
 sory DEA agents and the federal prose-               Armstrong, 517 U.S. at 469, 116 S.Ct. 1480
 cutors do not dispel the inference of                (stating that ‘‘selective prosecution implies
 discriminatory intent. Notably, as previ-            that a selection has taken place’’) (internal
 ously noted, the supervisory DEA                     quotation marks omitted). Thus, as to the
 agents do not describe how targeting                 claim of selective prosecution, the focus
 decisions were actually made in the                  should be on whether the prosecutors who
 field, and there are no declarations from            made the charging decisions (in contrast to
 any ‘‘line’’ DEA agents or any SFPD                  police officers in the field) engaged in race-
 officer. Furthermore, just because a su-             based selectivity in deciding whether to
 pervisory DEA agent was not aware of                 prosecute Defendants.
 any racism, see Opp’n at 12, is hardly                  [6] In this case, the record does not
 enough to say that there was no race-                establish that federal prosecutors who
 based selectivity by officers in the field.          made prosecutorial decisions were aware
                                                      (either individually or collectively) of simi-
 D. Summary                                           larly situated non-African Americans that
   For the foregoing reasons, the Court               could have been presented for prosecution
 concludes that dismissal is a remedy for a           but were not. The only evidence on this
 selective enforcement claim and that De-             point is the declarations of prosecutors
 fendants have submitted sufficient evi-              that they had no such awareness. To be
 dence of both discriminatory effect and              sure, this fact may inform discriminatory
 discriminatory intent such that they are             intent more so than discriminatory effect;
 entitled to discovery in support of their            the effect prong arguably should be meas-
 selective enforcement claim.                         ured by the pool of potential defendants
                                                      known to all in the law enforcement chain,
     V. SELECTIVE PROSECUTION                         not just those presented to prosecutors.18
 A. Selective Prosecution                             See Armstrong, 517 U.S. at 470, 116 S.Ct.
                                                      1480 (stating that ‘‘respondents could have
   While there is some evidence of discrim-           investigated whether similarly situated
 inatory effect and discriminatory intent in          persons of other races were prosecuted by
 selective enforcement, the evidence as to            the State of California and were known to
 selective prosecution is more complicated.           federal law enforcement officers, but were
    The government points out that Arm-               not prosecuted in federal court’’) (emphasis
 strong assumed there has to be a selection           added). Regardless, the lack of knowledge

 18. The government contends that the similar-           that, in 6 OSS cases, after viewing the roof-
   ly situated evidence provided by Defendants is        top/building surveillance video, she was not
   not a proper comparator because the OSS               able ‘‘to see actual substance allegedly ex-
   cases had strong evidence—i.e., videotape—to          changed between individuals on the street’’;
   support prosecution and there is no indica-           and that, in 3 OSS cases, after viewing the
   tion that the non-OSS cases had such video-           rooftop/building surveillance video, she was
   tape evidence. However, Defendants have               not able ‘‘to clearly see the interaction due to
   made a fair case that the videotape evidence          blurred image, camera zoom, or lack of light-
   is not as strong as the government asserts.           ing’’). Moreover, the government fails to ad-
   See, e.g., Piper (FPD) Reply ¶ 3 (stating that,
                                                         dress the fact that non-OSS cases often had
   in 11 OSS cases, after viewing the body-cam-
                                                         strong evidence in other forms such as the
   era video evidence, she was not able ‘‘to see
                                                         sale of drugs to an undercover officer. See
   any money and/or substance exchanged be-
                                                         Reply at 35.
   tween a defendant and an alleged purchaser’’;
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 28 of 31




 1066                   193 FEDERAL SUPPLEMENT, 3d SERIES


 and hence race-based selection by prosecu-        nation jurisprudence, has yet to be ap-
 tors is critical to the equal protection claim    plied to selective prosecution claims. See
 of selective prosecution.                         Olvis, 97 F.3d at 745–46 (stating that, ‘‘in
    As to discriminatory intent, Defendants        cases involving discretionary judgments
 argue that at the very least, the prosecu-        ‘essential to the criminal justice process,’
 tors knew at some point that all those            statistical evidence of racial disparity is
 prosecuted under the OSS were African             insufficient to infer that prosecutors in a
 American, and that this should satisfy            particular case acted with a discriminatory
 Armstrong. However, ‘‘ ‘[a]wareness of            purpose’’; adding that, ‘‘[b]y ruling that
 consequences’ is not the same as intent to        defendants can meet these demanding
 discriminate. The kind of intent to be            burdens by presenting a study of the type
 proved is that the government undertook a         they presented in this case [i.e., that more
 particular course of action ‘at least in part     than 90% of those who had been tried
 ‘‘because of,’’ not merely ‘‘in spite of’’ its    since 1992 for crack cocaine offenses in
 adverse effects upon an identifiable              certain divisions are black] and thereby
 group.’ ’’ Turner, 104 F.3d at 1184; see also     shifting to the government the onus of
 Wayte, 470 U.S. at 610, 105 S.Ct. 1524            dispelling a presumption of discrimination
 (stating    that    ‘‘[d]iscriminatory   pur-     would open virtually every prosecution to
                                                   a claim for selective prosecution’’). At the
 poseTTTimplies more thanTTTintent as
                                                   very least, the Court in Armstrong did
 awareness of consequences’’) (internal quo-
                                                   not recognize its application in this con-
 tation marks omitted).
                                                   text.
    Defendants have offered several theories
                                                      Defendants’ assertion that discriminato-
 regarding discriminatory intent:
                                                   ry intent can be inferred because not all
 (1) Discriminatory intent can be inferred
                                                   OSS defendants met the charging criteria
     from the inexorable zero (i.e., that
                                                   (e.g., not all OSS defendants were persis-
     none of the defendants prosecuted pur-
                                                   tent, recidivist, and repeat offenders) is
     suant to OSS are not African Ameri-
                                                   problematic given that they have identified
     can);
                                                   only about 1/4 of the OSS defendants who
 (2) Discriminatory intent can be inferred         did not meet the charging criteria.19 See
     because not all OSS defendants met            Mot. at 84-85 (identifying 9 OSS defen-
     the charging criteria (e.g., not all OSS      dants). This factual showing is not compel-
     defendants had a high-level criminal          ling evidence of discriminatory intent.
     history);
                                                      Defendants contend that discriminatory
 (3) Discriminatory intent can be inferred         intent can be inferred because the pros-
     because the prosecutors did not in            ecutors did not put in place any policy
     place any policy to ensure against            to ensure against SFPD discriminatory
     SFPD discriminatory animus; and               animus. See, e.g., Mot. at 90. This fact
   But these theories are problematic,             perhaps establishes negligence in man-
 whether taken individually or collectively.       agement or maybe even deliberate indif-
 For example, the inexorable zero theory           ference to the disparate consequences of
 while viable in some contexts of discrimi-        its prosecutorial decisions.20 But this

 19. The government quibbles that a person         20. Defendants have a fair argument for delib-
   with high-level criminal history is not the       erate indifference, especially by the time of
   same thing as a repeat offender, see Opp’n at     the 2014 sweep because, by that time, the
   32, but that seems to be elevating form over      prosecutors should have known because,
   substance.                                        ‘‘[o]nce the first fourteen people were arrest-
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 29 of 31




                                      U.S. v. MUMPHREY                                             1067
                               Cite as 193 F.Supp.3d 1040 (N.D.Cal. 2016)

 would not establish the requisite inten-            raises the necessary inference of pur-
 tionality currently required under Arm-             poseful discrimination because the Court
 strong to support a claim of selective              has declined to attribute to chance the
 prosecution. Defendants cite Wayte to               absence of black citizens on a particular
 support their argument, but the lan-                jury array where the selection mecha-
 guage they cite is from the dissent. See            nism is subject to abuse’’). No court,
 Reply at 41 n.27 (noting that opening               however, has applied Castaneda or Bat-
 brief failed to identify language from              son to the specific context of Armstrong.
 Wayte as coming from the dissent).                    The Court therefore cannot say at this
 More specifically, Justice Marshall, in
                                                     juncture that there is some evidence show-
 dissenting, stated that, to make out a
                                                     ing that the prosecutors selected the OSS
 prima facie case of selective prosecution,
                                                     for defendants because of their race. This
 a person must show (1) ‘‘that he is a
                                                     conclusion is consistent with the Ninth Cir-
 member of a recognizable, distinct
                                                     cuit’s decision in Turner, 104 F.3d at 1180.
 class’’; (2) ‘‘that a disproportionate num-
 ber of this case was selected for investi-             In Turner, the defendants—five African
 gation and possible prosecution’’; and (3)          American men—asserted that ‘‘they had
 ‘‘that this selection procedure was sub-            been selected for prosecution on crack co-
 ject to abuse or otherwise not neutral.’’           caine charges on racial grounds.’’ Id. at
 Wayte, 470 U.S. at 626, 105 S.Ct. 1524              1181. The defendants sought discovery on
 (Marshall, J. dissenting) (emphasis add-            their selective prosecution claim. ‘‘In sup-
 ed). Justice Marshall, in turn, cited Cas-          port of their motions, they submitted an
 taneda v. Partida, 430 U.S. 482, 97                 affidavit of a paralegal in the Federal
 S.Ct. 1272, 51 L.Ed.2d 498 (1977), for              Public Defender’s Office for the Central
 this proposition, but Castaneda is argu-            District of California stating that an in-
 ably distinguishable because it was a               spection of closed cases of crack cocaine
 case involving an equal protection claim            prosecutions defended by that public de-
 in a very specific context—i.e., the                fender in 1991, 1992, and 1993 showed 47
 grand jury context. See id. at 494, 97              African Americans, 5 Latino, and no white
 S.Ct. 1272; see also Batson v. Kentucky,            defendants had been charged with crack
 476 U.S. 79, 95, 106 S.Ct. 1712, 90                 offenses.’’ Id. at 1182. The defendants also
 L.Ed.2d 69 (1986) (stating that, ‘‘[i]n             submitted newspapers articles and a NPR
 cases involving the venire, this Court              report ‘‘commenting on ‘the racial divide’
 has found a prima facie case [of discrim-           in crack cocaine prosecutions’’ and a study
 ination] on proof that members of the               showing that ‘‘3% of 8,250 persons
 defendant’s race were substantially un-             charged with the sale of crack by the Los
 derrepresented on the venire from which             Angeles District Attorney to be Anglo,
 his jury was drawn, and that the venire             53% to be African American, 43% to be
 was selected under a practice providing             Latino, and 1% to be ‘other,’ ’’ while ‘‘[t]he
 ‘the opportunity for discrimination’ ’’;            comparable federal breakdown of 43 per-
 adding that ‘‘[t]his combination of factors         sons similarly charged was 0% Anglo, 83%

  ed and arraigned in the 2013 sweep, the gov-          Attorney’s Office would have a systematic way
  ernment must have been aware that they all            of overseeing and discerning patterns of po-
  appeared to be Black.’’ Mot. at 89. The state-        tential bias in respect to its prosecutorial deci-
  ments of the individual prosecutors that they         sions, and not have to await a defense motion
  were unaware of any pattern developing in             before becoming aware of such pattern (as
  the OSS prosecutions raises troubling ques-           was represented at the hearing).
  tions. One would hope and expect the U.S.
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 30 of 31




 1068                    193 FEDERAL SUPPLEMENT, 3d SERIES


 African American, 16% Latino, and 0%                   The [defendants] have offered no evi-
 Other.’’21 Id.                                         dence whatsoever of a intent on the part
     In turn, the government submitted affi-            of the prosecutors to prosecute them on
 davits from both FBI agents and prosecu-               account of their race, and the prosecu-
 tors. One of the FBI agents explained,                 tors and the FBI investigators have un-
 inter alia, that ‘‘much of the violent crime           der oath denied such motivation. No rea-
 committed by street gangsTTTwas connect-               son was given by the district court to
 ed to illegal drug trafficking,’’ particularly         doubt the ‘background presumption’]
 with respect to cocaine base, with the                 that United States Attorneys are prop-
 Bloods and the Crips being the most noto-              erly discharging their duties, no reason
 rious of those gangs. Id. at 1182–83.                  given to doubt the integrity of prosecu-
 ‘‘ ‘[E]nforcement of the federal laws re-              tors and investigators whose honesty,
 garding crack cocaine was one weapon in                good faith, and absence of racial bias are
 addressing the problem of gang-related vi-             unimpaired by anything in evidence be-
 olent crimesTTTT’ ’’ Id. at 1183. The prose-           fore the court. The district court seems
 cutors all stated that ‘‘race and ethnicity            to have neither given credence to the
 had not influenced their decisions to prose-           affidavits that the government placed
 cute.’’ Id. The government also provided a             before it nor explained why the affida-
 copy of the USAO’s written prosecutive                 vits were not credible.
 guidelines regarding drug offenses and an           Id.
 updated report of the ethnic composition of            Here, as in Turner, Defendants have not
 its crack cocaine prosecutions in Los Ange-         presented reason to doubt the veracity of
 les—out of 149 defendants, 109 were Afri-           the government’s declarations or the pre-
 can American, 28 were Hispanic, 8 were              sumption of regularity that applies to pros-
 Asian, 1 was white, and 3 were unclassi-            ecutors.22 Should such evidence arise, how-
 fied. See id. at 1183–34.                           ever, this issue may be revisited. At this
   With respect to the issue of discrimina-          juncture, the Court shall not permit dis-
 tory intent, the Ninth Circuit held that            covery on Defendants’ selective prosecu-
 there was not enough to show that the               tion claim.
 defendants had been targeted based on                  In so ruling, the Court acknowledges
 their race. The government had provided a           Defendants’ alternative theory that dis-
 race neutral basis for the prosecution:             criminatory intent can be inferred because
 Gangs were being targeted, not African              the discriminatory intent of the law en-
 Americans, and ‘‘the distribution of cocaine        forcement officers can be, in essence, at-
 by gang members inclined to violence                tributed to the prosecutors because the
 makes the distribution more heinous and             prosecutors essentially delegated the deci-
 more dangerous than the single sale of              sionmaking to law enforcement officers.
 cocaine by individuals.’’ Id. at 1185. The          See United States v. Monsoor, 77 F.3d
 court added:                                        1031, 1035 (7th Cir.1996) (in discussing

 21. The Ninth Circuit concluded that the de-        22. As noted above, in the first OSS sweep, the
   fendants had failed to provide some evidence        U.S. Attorney’s Office decided not to prose-
   of discriminatory effect because the study was      cute 6 of the 20 arrestees. At this juncture,
   ‘‘based on a statistically unimpressive number      there is no evidence, for instance, that all 6
   of federal defendants’’ and failed to show that     (in contrast to the 14 who were prosecuted)
   the small number of white persons who had           were non-African Americans.
   been prosecuted in state court were similarly
   situated. Turner, 104 F.3d at 1885.
Case 3:18-cv-06097-TSH Document 1-1 Filed 10/03/18 Page 31 of 31




                PAPST LICENSING GMBH & CO. KG v. XILINX INC.                                 1069
                              Cite as 193 F.Supp.3d 1069 (N.D.Cal. 2016)

 vindictive prosecution claim, stating that,        parties to meet and confer and agree upon
 ‘‘to connect the animus of a referring agen-       a more measured, perhaps phased, ap-
 cy to a federal prosecutor, a defendant            proach. See, e.g., Davis, 793 F.3d at 722–
 must establish that the agency in some             23.
 way prevailed upon the prosecutor in mak-
                                                       The parties shall report within two (2)
 ing the decision to seek an indictment’’).
                                                    weeks from the date of this order to this
 While this may be a viable theory, in the
 instant case, there is insufficient evidence       Court by joint letter whether they can
 to support the theory. Notably, for the            agree on a discovery plan. If not, the par-
 first sweep, 6 out of the 20 persons pre-          ties shall set forth their respective posi-
 sented to prosecution by law enforcement           tions in said letter. A Status Conference
 were not prosecuted. This is strong evi-           shall be scheduled for 2:30 p.m., July 20,
 dence that independent prosecutorial judg-         2016.
 ment was exercised. For the second sweep,             This order disposes of Docket No. 119.
 it is true that all 23 persons presented
 were actually prosecuted. But here the line           IT IS SO ORDERED.
 AUSA declarations (from Ms. Hawkins

                                                                     ,
 and Mr. Farnham, who each worked inde-
 pendently from one another) indicate that
 independent prosecutorial judgment was
 exercised—i.e., this was not just rubber
 stamping of law enforcement decisions. Cf.
 Beck v. City of Upland, 527 F.3d 853, 862
 (9th Cir.2008) (noting that ‘‘[a] prosecu-
                                                            PAPST LICENSING GMBH
 tor’s independent judgment may break the
                                                               & CO. KG, Plaintiff,
 chain of causation between the unconstitu-
 tional actions of other officials and the                                 v.
 harm suffered by a constitutional tort
                                                              XILINX INC., Defendant.
 plaintiff[;] [p]ut in traditional tort terms,
 the prosecutor’s independent decision can                    Papst Licensing GmbH &
 be a superseding or intervening cause of a                      Co. KG, Plaintiff,
 constitutional tort plaintiff’s injury, pre-
 cluding suit against the officials who made                               v.
 an arrest or procured a prosecution’’).                  Altera Corporation, Defendant.
   The request for discovery into selective              Case No. 16-CV-00925-LHK, Case
 prosecution is therefore denied without                      No. 16-CV-00926-LHK
 prejudice to a further and future showing
 should additional evidence be revealed                      United States District Court,
 which meets the Armstrong standard.                               N.D. California,
                                                                  San Jose Division.
             VI. DISCOVERY
                                                                   Signed June 9, 2016
   For the reasons stated above, the Court
 shall permit discovery on the selective en-        Background: Assignee of patents related
 forcement theory, but not the selective            to methods for creating and verifying sets
 prosecution theory. In so ruling, however,         of instructions or operations used to test
 the Court does not automatically authorize         memory devices brought infringement ac-
 the breadth of the discovery sought by             tion. Defendants moved for judgment on
 Defendants. Rather, the Court directs the          the pleadings based on claim that patents
